Decision on urgent procedure
We begin by voting on a request to apply urgent procedure to the proposal for a Council Regulation amending, as regards the exemptions to the freezing of funds and economic resources and for the tenth time, Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Osama bin Laden, the Al Qaeda network and the Taliban [COM(2003) 41 - C5-0048/2003 - 2003/0015(CNS)]
I would first give the floor to Mr Hernández Mollar, Chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. (ES) Madam President, yesterday, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, of which I am chairman, did indeed hold an extraordinary meeting to deal with this matter and it was agreed to refuse urgent procedure, and for two basic reasons: firstly, because the urgent procedure is not authorised to be applied on one day for the next; in the meeting, neither the Commission nor the Council presented good enough arguments; and, secondly, because I believe we must demand of the Council that it justify urgent procedure and, also, not to treat Parliament as a mere formality, even though it has to be said that, in this case, the content of the proposal also reflects the opinion of Parliament. In any case, this matter will be dealt with next Monday in our committee's ordinary session.
If no one else wishes to take the floor, we shall vote on this request for urgent procedure.
We shall now proceed to the vote on the request for urgent procedure.
(The decision was made not to apply urgent procedure.)
The next item is a report (A5-0021/2003) by Mrs Malliori, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council recommendation on the prevention and reduction of risks associated with drug dependence [COM(2002) 201 - C5-0270/2002 - 2002/0098(CNS)].
Madam President, this proposal for a Council recommendation is based on Article 152 of the Treaty, which stipulates that Community action complementing national measures is to cover the fight against the major health scourges. The Treaty cites drugs and drugs-related harm in the following way: 'The Community shall complement the Member States' action in reducing drugs-related health damage, including information and prevention.'
May I also remind you that one of its main initiatives in the fight against drugs - the EU Drug Strategy 2000-2004 - includes amongst its three main public health targets one to reduce substantially drugs-related health damage and the number of drugs-related deaths. The reported number of deaths related to drug overdose in the European Union is approximately 7 000 per year. Deaths indirectly related to drug use, such as AIDS, traffic accidents, violence or suicide, bring this figure to approximately 20 000 a year.
Preventing the use of illegal drugs is a top priority. This can be achieved by reducing both the supply and the demand for drugs. This proposed recommendation particularly covers the demand side and takes over where law enforcement fails to stop the supply of drugs.
Clearly, we should try to persuade people not to use illegal drugs in the first place. However, when an individual cannot be stopped from taking drugs, it is of vital importance that every effort is made to decrease the damage to the person involved, as well the indirect damage the user can cause to others. The addicted individual needs to be actively involved in these efforts. This is called risk reduction - or sometimes harm reduction or harm minimisation. This is what the main part of the recommendation is about. The risk reduction methods that feature in the recommendation are well established. They have been used in most or all of the Member States, but to varying degrees.
Opiates, such as heroin, are the root cause of most drugs-related deaths. One of the oldest of the risk reduction methods is controlled use of methadone tablets as a substitute for injected heroin. Methadone first appeared in the EU in the late 1960s in response to emerging opiate use. The emergence of HIV in the 1980s led to the introduction of needle- and syringe-exchange programmes.
In recent years, the number of acute drugs-related deaths at EU level as a whole has stabilised, in spite of increasing drug use. Many factors may have contributed to this development. Injecting drugs has decreased in some countries and medical treatment of overdoses has improved. However, the risk reduction methods covered by this recommendation are likely to have made a large contribution to this favourable development.
Drug services need to be easily accessible, reaching out to the place where the drug user happens to be, not where we want him or her to be. These are termed 'outreach services'. Such services should also be offered without unrealistic demands - sometimes called 'low threshold services'. The aim is to prevent further deterioration in the health and social circumstances of users and motivate them to seek treatment.
The more controversial risk reduction methods are not mentioned in the present recommendation, although they are being used in some of the Member States. Methods such as heroin injections under supervision, injection rooms, open-drug scenes and on-the-spot anonymous testing of substances require more research and evaluation before they can be generally recommended.
The recommendation emphasises evaluation as a key tool for improving drugs-related measures. The European Monitoring Centre for Drugs and Drug Addiction in Lisbon plays a crucial role in the development of key indicators for monitoring and comparing drug use in the Member States. It also assists in providing guidelines for the evaluation of drugs-related projects and evaluates different programmes and policies.
The Commission has received invaluable help from the Lisbon agency in preparing this recommendation, which I see as a positive step for drug users as well as public health in general.
Madam President, Commissioner, unfortunately, drug abuse is one of today's major social problems, meaning that the measures and policies applied so far have been inadequate. Drug use is increasing along with the other problems facing modern society. The 2002 annual report of the European Monitoring Centre for Drugs and Drug Addiction shows that the level of drug use is fairly stable, with 2 to 9 users per 1 000 population in the 15 to 64 age group, 500 000 to 1 000 000 of whom are drug injectors, that is, heroin addicts. That is why, even though the primary objective when dealing with this problem is still and always will be prevention, I think this is a very important initiative and I congratulate you, Commissioner, on your proposal on the prevention and reduction of risks associated with drug dependence.
I make no bones about the fact that I would have preferred this particular proposal to have been a legislative proposal because it is common European policy or at least a legislative approach that makes our policies effective. Nonetheless, I think that the proposed recommendation is an important step towards protecting both public health and the personal health of users and that we are sending out the right political message; that addicts are patients in need of medical and social care, not just offenders, as most societies today believe.
Our proposed amendments mainly specify the action needed at local level if we are to achieve maximum possible results in this difficult and sensitive sector. Raising public awareness in order to gain acceptance of various forms of treatment and other user protection programmes is vital if we are to be able to implement the proposed recommendation. In other words, when we talk of measures to reduce the harm done by drug use, the main objective is still to cure the user. However, as we know, a large number of drug addicts do not sign up for treatment programmes, and it is basically this group that has the most problems.
We can only stop dangerous diseases such as hepatitis, AIDS and tuberculosis from spreading if we educate this group on the health risks. This should also encourage users to be more careful when taking drugs and adopt a healthier lifestyle. It is also vital to include measures targeting high-risk environments, such as prisons. The proportion of inmates in the EU reporting having used drugs varies according to prisons and countries from between 29 and 86%. Prisoners are highly exposed to illnesses through the use of common syringes and needles and sexual contact. Inevitably, the prison staff also face an immediate danger and a number of amendments have been proposed in order to reflect this.
As you know, Commissioner, the drug debate has been a topical debate for quite some time now and always gives rise to a great many, usually conflicting views. Nonetheless, and my thanks here to all my colleagues, especially the shadow rapporteurs for their cooperation, we have managed to table a relatively well-endorsed proposal in plenary today, despite the 103 original amendments. I think that, if the Member States implement just some of the proposed measures, both users and their families and European citizens will feel that we are determined to do something about this complex and difficult problem.
Madam President, I would like to thank the rapporteur for her report and the Commissioner for bringing forward this proposal. I think the Commissioner is right at this stage that it should be a recommendation. There are different cultures in different Member States and we need to respect that, and so recommendations on good practice are probably the way forward at this stage.
I should also like to point out to him and to you, Madam President, that he needs to go through the text of his communication to make absolutely certain there is nothing in it which will frighten people into thinking that this recommendation is in any way promoting drug use. There is no safe drug abuse, it is a question of how we reduce and prevent the harm that arises from such abuse.
In my country we have 3 million people on illegal drugs, 28% of them are 16-29 year olds, 14% of them are 14-15 year olds. We have 12 000 new notified addicts, 70 000 drug offences and 1 200 drug related deaths per year. If you look at the European figures from the MCDDA, offences in the EU have doubled since 1991 and quadrupled in some countries such as France, Greece and Spain. Acute drug related deaths have doubled since 1985. There are those who use the same arguments as we sometimes hear on AIDS, saying that we can forget about those people who are infected, but should protect and save the rest. However, we must not abandon people who are hooked. Many of them, as those figures show, are children.
We are losing the battle but we must not give up the fight. Our aims must be to target the growers and manufacturers, the traders and pushers, and to educate, deter and prevent, but also to reduce the harm to those addicted and to those with whom they come into contact. This recommendation does exactly that. No Member State is forced to do anything. This sits alongside measures on prevention. To my colleague Mr Santini I would say that if his amendments 60, 61, 63 and 64 were in addition to the proposals in this report then I would be happy to accept them. It is only if they replace the proposals that I am less happy.
This is not the occasion for a debate on legalisation and I know there are some amendments on that. That is why I would reject the legalisation and decriminalisation arguments on this occasion. The report does not replace harm reduction with other measures, least of all 'JUST SAY NO', which does not work. I know that from having been Minister responsible for drug addiction in my own country. You have to tell young people in particular the truth. They have to know the upside as well as the downside. We had the case of Leah Betts, a young girl who died taking ecstasy, an amphetamine. Afterwards, her parents very bravely allowed a video of her body to be shown, so that young people would understand the effect of taking ecstasy. They also joined us in making sure that we issued guidance to night clubs on how to avoid this catastrophe affecting other people. It is a question of water provision and 'chill-out rooms' and so on, and not a question of 'shooting rooms', which is a completely different matter.
There are so many young people who need and deserve our support. There are needle exchanges, which protect not just the addicts, but also the people with whom they are in contact. Prison health needs to be looked at and we need to stop the abuse of drugs in prison, but we also need to ensure there is harm reduction and that we do not incorporate perverse incentives to further drug taking.
I welcome this report. The whole subject needs to be treated with care, and I know the Commissioner will ensure that this is the case as we move forward to take on good practice throughout the European Union.
I give the floor to Mrs Sandberg-Fries, whom I would take the opportunity to welcome back to the European Parliament.
Madam President, this report concerns the prevention and reduction of risks associated with drug dependence. From the beginning, we Swedish Social Democrats have held the view that the recommendation focuses to an unduly high degree upon harm reduction. Our point of departure is that the most important measure for reducing harm is that of preventing dependence itself. That does not mean that we deny the need for efforts to reduce harm. Such efforts must, however, form part of a coherent strategy aimed at bringing about lasting change and lives not dependent upon illegal and other drugs. On this point, the committee has complied with quite a few of the proposals we have tabled.
It is therefore very odd that the same committee in the same report should also have accepted a number of amendments in quite the opposite vein. I mean the proposals concerning so-called chill-out rooms, drug classification, special injecting rooms and positive information about drugs. These are proposals that we cannot under any circumstances support. Such measures would imply social acceptance of drug abuse. Nor, obviously, do we accept proposals that are basically contrary to the UN Convention on Drugs.
The fact that a drugs policy based upon the three components consisting of prevention, treatment and control really can be successful is, I think, confirmed by the latest major survey carried out in Swedish schools. This survey shows that 92 out of every 100 pupils in Swedish schools have not even tried drugs. This is a result that, in an international context, is extremely encouraging.
Madam President, Commissioner, ladies and gentlemen, I am keen to do again what I did in committee, that is, to express my support for our rapporteur Mrs Malliori on this subject, which is, to say the least, a controversial subject that evokes passion. The approach deliberately chosen by the committee and by our rapporteur, that of focussing on providing, on a local scale, step-by-step programmes targeting persons addicted to hard drugs, seems to us to be the right one, the one most likely to yield tangible results at grass-roots level and to reverse the current, rather disturbing, tendency. Drug-related deaths are on the up, and that seems to be the case in most of the Member States.
For all these reasons, the Liberal Group welcomes the amendments that add value to this recommendation in terms of public health. Our governments must indeed give priority to high-risk environments. Streets, the penal system, nightclubs, raves, are all places where hard drugs circulate freely and without regard to the minimum standards of health and safety. We must of course prioritise action programmes on the street, in prisons and also in places of nocturnal entertainment where the simultaneous consumption of more than one drug is prevalent. As regards this latter practice of using drugs and alcohol at the same time, which is cutting swathes through young people in particular - and they are getting ever younger - it is imperative that, in parallel with one another, schemes for prevention, information, analysis of chemical substances and providing a rapid response in the event of illness or withdrawal, should be operated and made widely available. The 8000 citizens who are dying every year in the European Union, from overdoses, from adulterated products, or as a result of shared needles, deserve a full-frontal approach to risk reduction on the part of the European Union.
Let me say now that I regret the fact that we have not, in this report, completely succeeded in focussing our attention on this specifically health-related aspect, at the risk of watering down our message and reverting to an ethical and generalised debate, which would again be futile and would attempt to set up prevention and suppression in opposition to each other. I wish to say that I go along with Mr Bowis' arguments and that I am unable to accept those put forward by Mrs Sandberg-Fries.
My conclusion, Madam President, is that we need to set ourselves realistic targets if we are to be able to say, tomorrow at least, that the EU's new action plan on drugs has been a success.
Madam President, I should like firstly to congratulate the rapporteur, Mrs Malliori, who, as do other rapporteurs in the case of all the reports we prepare, relies on the opinions of the other groups with a view to obtaining a final outcome that we can all accept. It seems that, in this case, there are some differences of opinion, but I believe that it will be possible for the report to be approved by a majority of this Parliament.
The report and the Commission communication refer to the prevention and reduction of risks. Every Member will express his or her opinion in this Chamber on how risks are to be prevented and reduced.
Mrs Malliori's report clearly refers to reducing supply and demand, to integrated policies, to the exchange of good practice and to a concern for social re-integration. These are the bases of the report. To achieve these aims, a variety of methods, including prevention programmes, are required, as are assessments of various methods of treatment and rehabilitation, taking into account the work of former drug addicts, their families and the communities that work with them.
In my own region of Asturias, the organisation 'Proyecto Hombre' operates in this way and obtains results that I can see every day, encouraging local communities to set up, on the one hand, mobile units able to provide information, advice, assistance and first aid in the event of overdoses and, on the other hand - and, in this connection, I do not understand some of the amendments tabled - mobile units to dispense condoms, needles and syringes, something that has been proven to reduce AIDS infection and other illnesses.
Furthermore, it is necessary to support the innovative proposals reflecting experiments carried out with, as one approved amendment states, some success by a number of Member States with a view to preventing deaths and reducing risks. I know that, on this subject, there are differences, including in my own group, where my Swedish fellow MEPs do not share this position of mine. In this case, I agreed with an amendment by Mr Davies - defeated in the Committee on the Environment, Public Health and Consumer Policy - that proposed authorising and evaluating the professional prescription of heroin to addicts so that they might escape the clutches of dealers.
In my own country - and I heard the Commissioner say that he is now ready to approve this option - a pilot programme is to be carried out in one autonomous region, specifically Andalusia, involving chronically ill people who have completed re-integration programmes and entailing controlled doses of heroine being administered professionally only to those drug addicts who have shown that they are unable to give up the drug. An assessment will be carried out in due course. One hundred and thirty people chronically addicted to the drug have been selected to see if the programme produces results. I, for my part, Commissioner, think that this programme is very worthwhile because it may help us all in the future.
I shall conclude by pointing out that the report also deals with the situation in prisons. Depending upon the particular country, the situation in prisons is very serious, and there are a very great many prisoners infected with a variety of illnesses, precisely because they have taken drugs and used infected needles and syringes.
Madam President, a report like this, on how to deal with drug abuse, will always be controversial in this House. This is because it touches on our inability to control reality, and that is difficult for us as politicians. I therefore think that it is courageous and commendable that the rapporteur has managed to keep both feet on the ground. She says in her explanation, and I quote: 'In an ideal world there would be no drug abuse. In the real world, drugs have always been a fact of life.' and that is the way things are. Zero tolerance or simpler still, closing your eyes, is not a solution. The question to our politicians is therefore how can we bring about an improvement to a reality that we do not like.
One such possibility is described in Amendment No 24, which encourages Member States to facilitate the testing of synthetic drugs. These are drugs that are mainly used by young people at discos, concerts and parties. A lot of young people use them, perhaps even our sons and daughters, but many of these drugs are not innocent - certainly not if they have been tampered with to increase the profit margin even further. I am in fact talking about ecstasy, the consequences of which have also just been set out by Mr Bowis. It often results in fatal accidents. Testing can reduce the health risks. It puts social workers in touch with users, and it also helps assess the dangerous substances that are available on the market. Testing can take place in testing centres throughout the country or in situ at parties or concerts.
You will of course have to be careful and make sure that the approval of a pill cannot be interpreted as a statement that it is a good idea to use it, because of course it is not. Advice, the provision of information and prevention naturally remain key, but I nevertheless think that it is also extremely important for the government to try to make nightlife a little safer. The use of these pills by young people is a fact, and I think that it is important for us to prevent fatal accidents from happening in our children's nightlife.
Madam President, given the seriousness of the drugs problem I find it incomprehensible that Mr Byrne and the Malliori report are recommending a 'beating your head against a brick wall' policy in this way.
Parliament's resolution on the Action Plan to Combat Drugs (2000-2004) clearly indicated at the time that drug abuse results in biological, psychological and social problems, disease, problems with families and at work, committing offences, traffic accidents, and so on. Drug abuse is also a threat to young people. For these reasons, in 1999 the same resolution called for everything to be done to give priority to protecting children under the age of 18 and to reduce the number of drug-related deaths.
It is well known that there are differences between different kinds of drugs. The most serious drug problems affect intravenous drugs users, of whom there are, according to the European Monitoring Centre for Drugs and Drug Addiction, between 500 000 and one million in the European Union. Intravenous drug use inevitably results in social exclusion, as it soon excludes the essential elements of normal life - work, family, personal relationships and a permanent home.
That is not to say, however, that there is nothing wrong with other drugs. It was wrongly stated in the discussions that so-called soft drugs are harmless. It is partly on account of this belief that the use of cannabis has increased enormously. It has furthermore been scientifically proven that there is a relationship between the use of these drugs and mental health. For example, the chance of developing schizophrenia is 30% to 50% higher for cannabis users. I am quoting the British Medical Journal of 23 November 2002.
What is more, the policy of tolerance of soft drugs - as in the Netherlands - has resulted in an increase in use, particularly among young people. In practice the switch to hard drugs has also been shown to be much easier; after all, the use of drugs is already accepted.
The recommendation before us is about the health risks associated with drug addiction. The European Commission mainly places the emphasis on limiting the risks instead of prevention. The rapporteur is arguing for additional measures, particularly for the care of drug users at local level, for example by helping drug users achieve a healthier life. The rapporteur cites the provision of a number of elementary health services such as clean hypodermic syringes and blood tests. This may perhaps go a little way towards achieving better hygiene, but does not contribute to solving the problems. I am firmly convinced that kicking the habit is the best way of achieving a healthier life.
The policy of harm reduction does not work, as it has been shown that the overload caused by users increases again after a while and the provision of free methadone seems only to result in additional addiction. The negative effect of a liberal drugs policy has the effect of drawing people into certain other areas. Crime, decay and the lack of safety in certain parts of towns and cities have taken on serious proportions.
To dismiss these arguments with the argument that this recommendation is only about the effects on health is misplaced. The effects on health can best be reduced by means of a restrictive policy. In addition, I am also in favour of proper help for addicts. It does depend on how this is done, however. We do not help drug addicts by only treating symptoms. If we want to get drug addicts out of the downward spiral, kicking the habit - either voluntarily or otherwise - is the best option. In the Netherlands there are fortunately examples of so-called hopeless cases who, with the right motivation, have been helped to achieve a drug-free existence. This approach does most to benefit health.
I cannot accept Mr Bowis' suggestion for Amendments Nos 60, 61 and 64 to be regarded as additional ones.
Madam President, Commissioner, it is a matter of concern that the use of drugs is everywhere being treated as unimportant and commonplace. This phenomenon goes hand in hand with the social acceptance of the marketing of them for recreational purposes, sometimes on a daily basis. Drugs are not, though, an accident of fate to which one must resign oneself. They involve serious risk of infection and lead to people being socially excluded in a very real sense. You have to call a spade a spade. This report speaks of risks, for the danger is indeed there.
Let me say that I am astonished that the report does not retain the amendment I had tabled in committee with the aim of avoiding the pitfall of trivialising drug use. How do you combat evil if you start from the premise that it is inevitable or even necessary? To do so demonstrates a sad detachment from reality. The risk will be no less if we sink into politically correct indifference. Drug addiction is not tolerable. It is a scourge that must be fought against. There are no soft drugs. There certainly needs to be information, but the trivialisation of drug use is a snare and must be combated. As for a policy of risk-reduction, it could not do other than appear like fatalistic acceptance of the dangers. This not about marginalising drug users still further, nor about scuppering risk reduction schemes, but about demonstrating at last the will to undertake preventive measures, which must have a simultaneous effect on both supply and demand and on our sense of social responsibility. The refusal to trivialise drug use means taking up our responsibilities, both as regards our young people, who are most affected by this, and also with respect to social cohesion, which must always unite us all.
Madam President, Commissioner, I am one of those who take the view that, where the global repercussions of drug addiction for public health, crime and insecurity are concerned, it would be preferable, wherever possible, to develop European approaches. I therefore welcome this proposal for a recommendation and the excellent report by Mrs Malliori.
Our policy for combating drug addiction has proved to be a failure: the prohibitionist approach has given trafficking oxygen, allowing it to thrive and to make ever-greater profits, boosting both organised and petty crime, corrupting regimes and humiliating us for being powerless to do anything about it. Furthermore, the deterioration of drug addicts' health is of concern, but also the health risks arising from infection such as HIV, tuberculosis, hepatitis B and hepatitis C, as well as the increasing number of deaths from overdoses and poisoning. Faced with such problems, it is impossible to be absolutely sure of what approach to take. We must, however, move in a new direction.
Although I believe that the debate must continue calmly in the United Nations on the impact on public health and crime of the possible decriminalisation of some drugs, I do not think that this should be our priority. Our priority should be, firstly, to draw up rational prevention policies based on scientific knowledge of each drug and not on an emotional response and on the radical approach which, by treating all drugs equally, ultimately removes the credibility of preventive action.
Our second priority is to develop a risk-reduction policy. For those infected for whom free drug treatments have not achieved positive results, methadone substitution programmes must be pursued. It is also important that experiments involving administering heroin under medical supervision to patients with a long history of failure to respond to treatment and chronic illnesses are pursued and implemented in other States. We must also be able to undertake an evaluation of these results. Many of these experiments have shown positive results in reducing crime, the number of overdoses by poisoning and the number of those infected with HIV, tuberculosis, hepatitis B and hepatitis C.
Madam President, drug addiction is a complicated problem with significant social consequences for the user and for his or her environment, with risks to health and ongoing crime. There are, however, not only social consequences, but also social causes. Our rapporteur, Minerva Malliori, deserves our firm support for her approach. A tailor-made approach; as drug users are not all the same, the prevention of drug use and drug addiction must be based on respect for the drug user. There has been a great deal of disagreement over the years about the approach to the drugs problem, all of which involve firm stances.
The Commission has opted for a policy of risk reduction or damage limitation. Rightly so, as risk reduction can limit the impact on health. A policy of monitoring substances and clean hypodermic syringes can save lives. Naturally risk reduction must not lead to complacency, however. We cannot relax about the addiction problem. Conversely, the policy of damage limitation is precisely what makes a convincing approach to drugs crime possible. There thus does not need to be a huge contrast between the policy of damage limitation and the policy of drug prevention. We should be receptive to the benefits of each approach. Mrs Malliori's local approach can achieve a great deal, and the establishment of mobile low threshold help services is a good idea. We do not, however, have to strive towards a uniform approach, although we must be willing to learn from one another. We must compare the approaches to see which is effective in countering addiction. This report is a good opportunity for us to familiarise ourselves with the approach in various countries. I warmly invite my fellow Members to come and see how it is done in the Netherlands. My thanks and appreciation to Mrs Malliori again.
Madam President, hundreds of thousands of people die each year from the use of perfectly legal drugs. Yet we subsidise the growing of tobacco plants while we cut down cannabis plants. It is all complete nonsense.
The truth is that prohibition lies at the very heart of many of our problems. Prohibition creates huge profits for criminals, who seek to extend their market. Prohibition fosters corruption and theft. Prohibition denies drug users the information about content that is available to everyone who enjoys an alcohol drink in the evening. If health messages are to work and society is to be protected we must replace prohibition with government regulation. The criminals must be denied their profits if we are to bring these problems under control.
This paper is an excellent step forward. It ignores the moral outrage which has been expressed so often in the past. It concentrates on pragmatic and sensible steps to inform people and reduce harm. It is in complete contrast to the Swedish approach, which I find utterly appalling. As Mr Bowis said, just saying 'no' does not work - it certainly does not work in most of the societies in which we live. The idea that we should try and prevent needle exchanges, for example, will simply mean more deaths, more blood poisoning, more AIDS. It is a vicious and cruel approach.
Madam President, ladies and gentlemen, the Italian Radicals do not support this report either. At a time such as this when we have an opportunity to discuss drugs, the Malliori report does not provide Parliament, particularly in the light of the disastrous effects of 40 years of prohibitionist policies and insubstantial endeavours - 'lightweight' measures - which have failed miserably to control the spread of illegal drugs and, on the contrary, even exacerbated the social effects and effects on people's lives and health - does not provide the European Parliament - with the opportunity to state some very simple truths: that prohibitionism has failed and that we therefore need to take steps, even one step at a time, to separate the markets, for example, to prevent the black market attracting consumers of hashish or marijuana, which are not drugs, and inducing them to approach the markets of other drugs. We need to look carefully at the experiments with public injection rooms, at the experiments carried out in Switzerland and other European countries, to find a different path from that of the current policy which has led the European countries, and all the countries striving in vain to combat drugs, to continue with their prohibitionist policies.
This is why, together with other Members and the International Antiprohibitionist League, we have launched a large-scale campaign condemning the UN Conventions. This is our position and we will therefore vote against the Malliori report, for it contains nothing new and just stresses the severity of the problems without proposing any solution, in some cases even changing the approach for the worse.
Madam President, when we talk about drugs, we clearly mean out-and-out war. We cannot just be content with a few short battles. The battles we are talking about today are preventing and reducing the damage but, clearly, all these measures are, in any case, dependent upon the success of other measures such as combating drug trafficking and consumption.
It must be pointed out that we need to start by addressing a human condition, the condition of drug addicts. We need to change our approach: drug addicts must be treated as people who are ill rather than criminals, and so we need to take lines which are consistent with this view and, therefore, employ treatments which bring about the recovery of drug addicts rather than social exclusion. That is why, out of the two kinds of treatment still being debated, many of us still prefer the more human approach of rehabilitation communities, therapeutic communities, to the administration of chemical substances which are alternatives to or substitutes for drugs. We do not endorse the use of substances such as methadone, except in extreme clinical cases.
In addition to medical and pharmaceutical care, we need to provide drug addicts with psychological help too. First and foremost, we need to step up the fight against the network of traffickers who continue, I regret to say, to be on the scene.
Turning briefly to methadone, I would say that it is a substitution substance which does not resolve the problem of drug dependence and, worst of all, does not bring about the recovery of the drug addict: it is a bit like drugging up someone who is ill and administering pain killers without ever giving them an operation. Mr Blokland and other Members have also mentioned the unsuccessful results of attempts at liberalisation and legalisation in this field: these kinds of approach must be abandoned.
That is why, therefore, I too have taken the liberty of tabling some amendments, which Mr Bowis is kindly going to illustrate during the vote, presenting them to our rapporteur not as replacing but as supplementing the contents of the report. They are amendments which relate, above all, to prevention. Amendment No 60 proposes some ideas for freeing addicts from their dependence, striking at the root of the evil. Amendment No 61 relates to treatments which are not based on drugs but which include a great deal of psychological help for the ill drug addict. Amendment No 62 recommends great caution in providing access to needles, condoms and syringes. Amendments Nos 63 and 64 are on the subject of preventive and preparatory measures, first and foremost, for the people responsible for implementing these measures. Lastly, the other amendments propose measures to combat drugs in prisons, to encourage data collection on prevention and, once again, to discourage substitution treatment, which not only fails to reduce damage and consumption but increases, boosts, the black market.
Madam President, I am deeply concerned, Commissioner. Listening to our fellow MEP, Mr Davies is extremely depressing. More and more young people in Europe are ending up in the type of squalor brought about by drugs. The trend is in the wrong direction. Mr Davies thinks so too, but more and more EU countries appear to have given up. In this Chamber too, voices in favour of legalising and liberalising drugs and classifying them as dangerous and less dangerous are being heard more and more often.
Here in Parliament, there is a desire to tear up the UN conventions on drugs. These are what we have to hold onto, Commissioner. I am afraid that European drugs policy is on the decline. The overall tenor of Mrs Malliori's report is, unfortunately, along those lines, even though certain parts of it are constructive, for example the demand for drugs-free prisons. That being said, it is quite unreasonable to begin talking about the 'upside' of drugs and about chill-out rooms and injecting rooms. Drug policy must free addicts from dependence, not sanitise dependence. The only way to achieve that goal is through a combination of bans, care, preventive work and international cooperation.
The objective, which has to remain in place, must be a drugs-free society. We Swedish Liberals will vote against the report because it lacks this overall combination.
Madam President, I would like to use the mere seconds I have been given to speak in to firstly point out to my fellow Members that the government in my own country, Flanders, in Belgium, has, over the past few years and in the most outrageous way, been neglecting the drugs problem and trivialising drug use.
In my country the use of so-called soft drugs has been de facto legalised, and this has also been advertised to young people in television programmes with ministers in office acting as if they were smoking dope.
At this moment nobody in my country knows what is actually legally permitted and what is not legally or socially permitted, with all the extremely serious consequences this entails. Young people and children in my country currently do not know where they stand. What we ought to be sending out today is a signal from a Europe that is engaging in the fight against drugs in a serious and consistent way - by means of prevention, certainly, by supporting addicts and their families, certainly, but also if necessary by means of compulsory detoxification programmes for addicts and by means of the toughest possible penalties for drug dealers. I regret the fact that the present recommendations do not contain these two necessary components, and so I am unfortunately not able approve the report.
Madam President, Mrs Malliori's report is mainly acceptable in itself. The main basis of the report is health grounds, but its general tone could be interpreted as permissive with respect to drugs. For that reason I would stress that we must tackle the drugs problem strictly and that in the EU we must achieve minimum norms in legislation as well as in the penalties we impose.
The credibility of our fight against drugs is weakened by the fact that in the Member States the use of those other intoxicants, alcoholic drinks, is viewed permissively or even idealised. It does Mrs Malliori's report credit that it should mention that problems with alcohol are on a par with drug problems. This is the way we should be going. The EU must agree to raise taxes on alcohol, hence reducing consumption and the harm it does. Social welfare and healthcare costs will then come down, so allowing us to cut other forms of taxation. The Member States must also be able to maintain a protection from imports system that would make possible a national, health-promoting policy on alcohol.
Madam President, initially we denied that the problem existed. Then gradually we moved from denying that the problem existed to playing down its importance; it varied depending on the country and the society concerned. I think that this report now presents us with a more holistic approach. I find the report positive overall, although it could certainly be improved.
The analysis is very comprehensive and good. If we consider the five different levels - production, transport, marketing, consumption and consequences - we realise that as a society and as a legislator we are going to have to intervene in various different areas and sectors. Where production is concerned, I think that we need to intervene much more decisively through development aid, which is a different field, but one that is entirely relevant here. Because if we are not in a position to share of our own free will now, then we will certainly have to do so in the future.
As regards transport, marketing and the criminality associated with them are concerned, I think that this is where more effort needs to be made, and it is essential that this go hand in hand with tightening up the relevant measures on prevention and care. Although this is not directly our responsibility, I do believe - indeed I am convinced - that this issue needs to be raised.
Consumption is generally presented as an individual problem. But it is not just an individual problem; it is an issue not only for the individual, the family and their immediate circle, but also for the local community and society at large. The consequences, as it states in detail in the analysis contained in the report, are also a public health problem. It is then an issue for the whole of society and I believe that this phenomenon - which after being played down is now once again entering a new phase in which a holistic approach is being adopted - can only be tackled through dialogue and with the help and willingness of the entire community - the local community in particular - to provide care. I hope that society's attitude gradually changes in this regard and that people become more willing to show greater commitment here, because that is what is required if we are to be successful in combating this scourge.
. Madam President, I very much appreciate Mrs Malliori's report and in particular the many wise remarks in her explanatory statement, which demonstrate a profound knowledge in this field and a positive attitude.
Let me first make it clear that prevention will always be our priority. The scope of the recommendation is, however, focused on risk reduction. This is not an alternative, but an important other element in the fight against drugs.
Most of the suggested amendments strengthen the recommendation. I am pleased to say that the Commission agrees with 41 out of the 66 proposed amendments. A number of those amendments overlap and redrafting may be necessary for other reasons. Those involving financial commitments should be dealt with according to normal procedures.
I particularly welcome Amendments 12 and 24 suggesting the addition of risk reduction methods related to the use of new synthetic drugs such as ecstasy. Strictly speaking, this might be regarded as on the periphery of the scope of this recommendation, as most users of these drugs are not actually addicted. But the use of these drugs is on the increase. Some users show a compulsive use pattern and they are frequently part of a network where drug use is very common.
As I have said, many of the suggested amendments can be supported, but time does not allow me to mention all of them. There are 25 amendments that I cannot support, not necessarily because I disagree with the thrust of their content, but because they clearly fall outside the scope of this recommendation. I have arranged for a list to be handed over to Parliament's secretariat for inclusion in the Minutes of this debate for greater clarity and precision.
Thank you, Commissioner Byrne.
The debate is closed.
The vote will take place today at midday.
The next item is a report by Mrs Stihler (A5-0008/2003), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the communication from the Commission on community and national measures in relation to breast implants [COM(2001) 666 - C5-0327/2002 - 2002/2171(COS)].
, rapporteur. Madam President, I wish to thank everyone who has contributed to this debate. Throughout this process there has been a lot of consensus and, for a change, most colleagues agree that action needs to be taken. That is why I accept all three amendments which have been tabled to this report.
How did we get to this stage? Over eight years ago a woman called Margot Cameron attended a surgery held by my colleague, Mr Miller. She said that nobody would listen to her. Her story so inspired my colleague that a petition was lodged with the European Parliament which showed that Margot was not alone. There are many Margots in the UK and across the EU with similar stories concerning problems with silicone. The petition has led to the Commission reclassifying breast implants as a Class III product under the Medical Devices Directive 93/42/EEC. Member States are to adopt and publish laws, regulations and administrative provisions necessary to comply with this directive no later than 1 August 2003. If I am not mistaken, this is the first time that such a petition has led to direct action by the Commission. I hope that more and more EU citizens will find solutions to their problems through this route.
However, much as Parliament welcomes the Commission's actions, we would like to take this matter still further. As more women choose to have implants - whether for purely cosmetic reasons, reconstruction after breast cancer or breast deformities - we must ensure that people make informed choices and we must put patient safety first.
My report aims to answer both the legitimate concerns of thousands of women and the need to put patient safety first. Therefore, the report recommends Member States to take measures to increase and improve information for patients through tracking and surveillance, quality control and assurance.
In this perspective, I particularly want to emphasise three main points. Firstly, the need for responsible advertising. This includes all forms of direct advertising, such as in magazines and the use of 'before and after' pictures. We must clamp down on this misleading advertising that is fuelling demand and which many women pin so much hope on. Perhaps 'before and after' photographs of women who have suffered from ruptured implants would tell a very different side of the story to the readers of glossy magazines. I would like to see the 18-year age limit applied - apart from where there is medical need - in order to protect young women from making ill-informed beauty choices.
Secondly, the need for information requires proper labelling and marketing, including health warnings explaining the health risks involved. For instance, women should be aware that breast implants will have to be replaced after a time period. It is a grave state of affairs that for too long cosmetic cowboys have got away with not explaining these simple facts. It is for this reason that we require the creation of an international register of accredited plastic surgeons.
Finally, there must be responsible research. Before breast implants are placed on the market, manufacturers must collect clinical data on the characteristics and performance of their product. It also means that breast-implant producers need to trace their products. Therefore, the creation of a national breast implant registration to keep women informed in the event of a product fault is vital.
This issue will not go away. I hope that in the future more women will be able to make informed choices and they will not have to suffer in the way that so many women like Margot have in the past. I hope that the Commission will be able to report back to Parliament on how far the Member States have gone in implementing this reclassification, and will continue to monitor the issue of silicone-gel breast implants, always putting patient safety first.
Mr President, I would like to start by congratulating Mrs Stihler and the members of the Committee on the Environment, Public Health and Consumer Policy for their excellent work. The same applies to the members of the Committees on Petitions and Women's Rights and Equal Opportunities who also played a part in the process.
The report reflects the policy consensus between the European Parliament and the Commission. I am pleased to inform Parliament that, last week, the Commission adopted a directive reclassifying breast implants in the context of the legislation on medical devices. Breast implants are now subject to the most stringent assessment procedures. More precisely, breast implants have been reclassified from class IIB to class III. It requires, in addition, clinical data and design attributes, namely on biocompatibility, physical and mechanical properties. This will increase the level of safety of breast implants.
Furthermore, at the request of the Commission and the Member States, CEN, the European Standardisation Body, is proceeding to an in-depth review of the European standards on breast implants.
The Commission received encouraging information from Member States regarding national measures taken, or further developed, under the recommendations set out in our communication of November 2001. This information will be made available to Parliament in a Commission staff working document on national measures adopted or planned to be adopted by Member States in relation to breast implants. This paper will be finalised in the coming weeks.
The Commission believes that its communication and the production of the forthcoming working document have produced a significant effect. All Member States have acted by verifying existing national policies and by starting to introduce measures as recommended by the communication. Both documents will continue to be a useful element that interest groups and national authorities may use, at national level, to promote best practice and inspire further actions.
The excellent cooperation between Parliament and the Commission on this subject should be highlighted, since the overall result has been extremely positive.
Mr President, Commissioner, ladies and gentlemen, thousands of women have petitioned Parliament to take a stand on the dangers inherent in the use of silicone breast implants. Breast implants are subject to the standard quality and safety requirements for medical devices, being covered - as you also mentioned, Commissioner - by Directive 93/42/EEC.
It was lobbying from self-help groups of women suffering adverse effects from silicon-gel breast implants that prompted the Commission Communication. Silicon implants were used for years before there was regulation or surveillance of their use. The draftsman of the opinion of the Committee on Women's Rights and Equal Opportunities, my colleague, Mrs Ria Oomen-Ruijten, who unfortunately is unable to be here today, refers in particular to the need for open and transparent information about silicon implants.
Public health and healthcare issues are for the most part the competence of the Member States. Together with Mrs Stihler, we now call on all of the Member States to introduce a national register including information about how medical aftercare is provided and how it is taken up.
Personal privacy must be protected. Access to the registers will therefore have to be restricted and their contents treated as confidential. Best practice will have to be publicised and then applied Europe-wide. We need research and further development work to be carried out on safety and implant toleration. Here the introduction of a passport for implant recipients and compulsory aftercare examinations might also be helpful for gathering data.
Accurate information must not be given in the form of advertising. Advertising will increase demand for implants. What is needed, however, is balanced information. Doctors and nurses - both male and female - have a particular responsibility here to provide patients with objective, complete and scientifically up-to-date information in writing about all the details of their implants, such as the identification number, volume and type.
I should like to thank Mrs Stihler for her balanced report. Ladies and gentlemen, in my view, breast implants are also an integral part of health. They are needed to reconstruct breasts. Aesthetic reasons do often play a role, but if someone thinks that they are inferior then it is their general health that suffers. With the help of implants their sense of well-being can be restored.
Mr President, Commissioner, ladies and gentlemen, it was in 1998 that the Committee on Petitions received two petitions with a total of over 1 000 signatures, which, as Mrs Stihler has said, were those of women concerned about this issue or who had themselves suffered, and who asked Europe to consider the problems presented by breast implants, especially those made of silicon.
The Committee on Petitions, with its ear open to the public, reacted at that time by asking STOA to carry out an independent and intensive study of implants. Following this, it organised a hearing that attracted wide media coverage, and, as rapporteur, I was entrusted with the task of drafting a resolution, which Parliament adopted unanimously on 13 June 2001.
It will therefore be evident that our vote today on a communication dealing with Community and national provisions on breast implants is a matter of twofold satisfaction to me; firstly, because it gives recognition to the action taken by the Committee on Petitions, which was the true initiator of this communication, and then because Mrs Stihler's excellent work takes up and gives added weight to almost all the proposals made in the June 2001 resolution, especially as regards advertising, the information required to be given to patients, the guarantee of the implants' high quality, research, the responsibilities placed not only on manufacturers, but also on surgeons and clinics, as well as the invitation extended to the Member States to maintain national registers and to make provision for a consent form.
My only regret is that the idea of issuing a passport to the patients was not retained in the initial report, and it is for that reason that I will be supporting Amendment No 3 to paragraph 10 (ii), resubmitted on behalf of the Group of the Party of European Socialists, which aims to reintroduce such a passport.
Although some may object that this is just one more piece of paper, I consider it an effective way to replenish the future European database. Moreover, such a system would, above all, allow the patient to have real knowledge of the implant's specific characteristics.
Let me conclude by saying that I rejoice to be able to vote on this resolution, which itself demonstrates how well the Commission and our Parliamentary committees can work together to meet the expectations of Europe's citizens. It demonstrates that the Committee on Petitions, which the public tends to use as a means of bringing to light the Community system's failings, can also play its part in developing creative and positive Community initiatives. It is also a way in which we can show the petitioners that we do indeed honour our commitments.
Mr President, Commissioner, ladies and gentlemen, I should like to thank the rapporteur, Mrs Stihler, very much for her excellent report and for the remarkably good cooperation, also on behalf of my colleague, Mrs Ria Oomen-Ruijten, who cannot be here today for an important reason, namely an investiture ceremony in the Netherlands. She sends her apologies.
Breast implants are covered by the directive on medical devices. I am very pleased that the Commission - as Commissioner Byrne also explained earlier - has recently announced that it is reclassifying breast implants and is pressing for higher levels of safety for patients.
Broadly speaking, the Group of the European People's Party (Christian Democrats) and European Democrats can support the Commission Communication and the report tabled by Mrs Stihler. We have to face up to the following fact in Europe: every year 160 000 women in the European Union suffer from breast cancer. It affects one in eight women. In Germany alone, that means over 50 000 women every year.
Parliament is acutely aware of how topical and sensitive this issue is. In the post-operative care of breast cancer patients, breast implants are often a decisive factor in increasing their quality of life. Where breast abnormalities and surgical beauty treatments are concerned, the options available must also be explained and safety guaranteed.
We are therefore calling for a number of decisive measures to be taken, above and beyond the Commission's proposals. It is essential for a minimum age to be set for cosmetic breast operations. These should not be carried out on young women under the age of 18. Operations for medical reasons would be exempt. In addition, advertising for such implants that is directed at the general public should be banned along the lines of the French model. It would then only be permitted to publish objective information in a non-commercial context.
It must be guaranteed that advice and information will be provided prior to the operation by a doctor specialising in plastic surgery. We think it is vital for this meeting to take place at least four to six weeks before an appointment is agreed for the operation, so as to give the women concerned a cooling-off period to reflect on the objective and reliable information that they have received.
As in other areas, more emphasis needs to be given to providing patients with information. Before the operation date is agreed, the women concerned should therefore also be given an information sheet. It is important for this to be based on the content already developed by EQUAM. It should contain both a warning about the potential health risks and also a clear appeal only to agree an operation date once all remaining questions are fully resolved. This is also the point made in the amendment that I have tabled to paragraph 9 of the report.
Where silicon implants are concerned, we need high standards of safety and quality at international level. For this reason, we need cross-border registration of breast implants to be made compulsory at international level. In this context, the EU Member States should be advised to become members of the international breast implant register.
The scientific research carried out over the last few years has yielded some decisive findings in this field. We therefore also think it is important to support this research and guarantee that the scientific work continues across Europe.
Overall the Commission Communication, together with the amendments proposed by Parliament, constitutes an important step in the right direction. It is not a question of making it more difficult to use breast implants, for either medical or cosmetic reasons. The aim of this initiative is to guarantee the highest levels of product safety, ensure that comprehensive information is provided and ultimately to increase the quality of life of the women concerned.
Commissioner, ladies and gentlemen, I too should like to thank Mrs Stihler very much for her excellent and, above all, important report.
Time and again, women complain about the damage suffered to their health following the use of breast implants or about operations that have had undesirable cosmetic results. Incidentally, 80% of breast implant operations are carried out for purely cosmetic reasons. The constant physical and emotional suffering caused by the implant operations is often immense. As a rule this ought to be avoidable, as the cause is not the implants per se. This has been confirmed in studies, and particularly impressively by the STOA study from the year 2000. The causes are more usually the implants not being fitted by specialists, the device not being replaced automatically after a few years and the continuing lack of regular medical aftercare, not to mention the fact that women are still not fully informed about the potential risks, which vary from case to case, before the operation. That is why there is an urgent need to impress on the Member States that they must finally ensure that women are fully informed before an operation of this kind and, above all, that they must stop a plethora of insufficiently qualified beauty surgeons from working by introducing additional qualification requirements and subjecting their clinics to more stringent inspections.
If we want to optimise quality assurance then this is the second step, now that we have already taken the first step, together with the Commission, of putting in place stricter product safety standards. I am thinking of the recent decision to reclassify breast implants as class 3 medical devices.
My group is also calling for an implant passport to be introduced, which would give information both about the characteristics of the implant and about the necessary post-operative care and would identify the surgeon. The passport should be signed by the doctor and the patient before the operation as a clear declaration of consent. In the light of the many complications that can arise after breast implant operations - which were brought to our attention not least by the petitions sent in by thousands of women in 1998 - I think it is quite frankly scandalous and completely incomprehensible that so far only one Member State has introduced a national implant register. It will come as no surprise either then to learn that at the moment we do not have either precise figures on the implant operations carried out or complete scientific findings based on the adverse effects suffered by the women. That is why it is of the utmost urgency to start setting up a national register for breast implants in all of the Member States immediately, and to join the international breast implant register.
In my view, this whole sorry tale also illustrates yet again why we urgently need multidisciplinary breast centres, in which benign and malignant diseases can be treated and beauty operations carried out under one roof, and where quality is guaranteed.
Commissioner, ladies and gentlemen, every year, tens of thousands of women undergo surgery for the insertion of at least one breast implant. In Belgium alone over the past ten years, over 4 000 prosthetic implants were inserted, with, in 1999, 313 women needing hospital in-patient treatment because of complications.
So there are at least three reasons to justify this action being taken at Community level: improving information for patients in certain cases; shedding the maximum possible light on the potential secondary effects of having a breast implant, in particular by means of research; and, of course, taking into account the petitions presented by citizens' groups, giving consideration to whether or not their request that silicon implants of this sort be subject to an immediate ban is well founded. These three aspirations are set out clearly by Mrs Stihler, whom also I wish to congratulate, in her report, the broad outlines of which the Liberal Group endorses. I am thinking especially of the prohibition of advertising aimed directly at the public, and of the authorisation of prosthetic implants for young women under the age of 18, strictly and solely for medical reasons.
The Liberal Group does not, however, support all the measures advocated by this report, specifically mandatory entry in national registers, or Amendment No 3, which proposes the introduction of a passport for wearers of implants, which strike us as being like so many ideas which appear to be good but turn out to be misguided. Over and above that, primarily, where the cost and feasibility of such interventions is concerned, should we be contemplating the imposition of requirements that go well beyond those in place for other equally invasive and extensive surgery? I am thinking, for example, of heart surgery, the requirements imposed on which by the Commission are sufficiently restrictive.
In conclusion, Mr President, what women expect is clear answers to issues that frequently cause them anguish or even traumatise them, when raised in the event of an illness. It is self-evident that what we owe them is the truth, and the truth is not about imposing a ban that risks simply sending these women across our European borders. The Liberals therefore give their active support to Amendment No 2 tabled by the Group of the Party of European Socialists. The truth is that women tempted to undergo this sort of operation which - as has been said - is becoming increasingly common, need to be informed and protected, and that is what we have tried to do.
Mr President, as Mrs Fourtou said very clearly, this resolution stems from the Committee on Petitions and is motivated by the petitions of thousands of women who attended a hearing in the course of one morning at which they expressed their concern and anxiety about the consequences that certain implants had had in terms of their health.
This gave rise to the STOA report, according to which there was apparently no evidence of a relationship between silicone implants and, for example, cancer. There was, however, a clear indication of the various kinds of inconvenience caused to women who wanted, or felt obliged, to undergo implant operations.
I believe that Mrs Stihler's proposal acknowledges the suggestions, with which we too agree, that were put forward both in the study made of the STOA report, as well as elsewhere, and that, in general, ask for special measures to be adopted as a matter of urgency, one of the most important being an improvement in the independent information provided to women who wish to undergo implants. It is also proposed that the information not come from the private clinics that are to carry out the implants; that the information be exhaustive; that there be a period of reflection so that the women concerned might consider the pros and cons of having the implants carried out; that prior consent be given; that there be follow-up and monitoring where the implants are concerned, as well as a basic investigation into the latter; and, above all, that the Member States subject all the clinics, especially the private ones, to rigorous controls.
In my own country, there was a case, which gave rise to a national debate, of a hairdresser's in the Canary Islands that had given implants to a large number of women without providing any medical guarantee. The problem became public knowledge because one of the women who had been given implants had to have both her breasts removed.
I believe that this is an extreme case, and something which obviously does not usually happen, but it is vital that the Member States exercise rigorous control over all clinics and over all products that serve as implants, so improving the situation of those women who, for one reason or another, feel obliged to undergo implant operations.
Mr President, I should like to congratulate Mrs Stihler on an excellent report.
One of the key issues is the ban on the direct advertising of breast implants to the public. The provision of non-commercial information through national public health services is the way forward. France has already introduced a ban. All Member States should do the same in relation to breast implants because they always involve certain risks.
The promotion of cosmetic surgery in general is a major problem. Action should be taken to prevent situations whereby women and indeed men are coerced into unnecessary surgery which may involve particular risks.
It is true that there are, in many cases, health and psychological reasons for breast implants, but we need to be careful in that regard. I agree with the rapporteur concerning the age limit. Implants in women under the age of 18 should be authorised only on medical grounds. Anyone under 18 years of age is extremely vulnerable and could be coerced into something they may regret in later years. Advertising for cosmetic surgery should carry clear health warnings.
We need to focus more on promoting and securing acceptance of women as they are, rather than allowing the advertising industry to impose some sort of idea of beauty as the norm. This applies not only to women but also to men. If you look in the back of women's magazines you can see a huge number of adverts encouraging women to put extra things into some parts of their bodies, and to remove parts elsewhere. The advertising industry has a huge amount to answer for. There are cases where it is necessary on health grounds, but it also needs to be - as the rapporteur has said - very well tracked, and information must be made available to patients. In terms of implants for purely cosmetic reasons, we need to look at what the advertising industry is doing in relation to coercing people into something that they may regret in later years.
Mr President, ladies and gentlemen, I would like to congratulate Mrs Stihler on her report. As an oncological surgeon and university research scientist, I read the report very carefully and support many of the proposals it contains. I feel, however, that the tone is excessively alarmist and I will tell you why. For 50 years or so, silicones have been widely used in products for large-scale consumption such as drinks, puddings, cakes, drugs, paediatric materials, pacemakers, cardiac valves, lipsticks, creams and fabrics - and it has been proved that none of these cause cancer in humans. For 40 years, silicone breast implants have been used throughout the world for both aesthetic reasons, as in the case of serious psychological problems, and for reconstruction, as in the case of mastectomies carried out to remove breast cancer where there are no age restrictions.
In 1986, the University of Los Angeles examined 3000 women who had had implants for at least six years and found no risk of increasing neoplasia or to mobility. In 1992, the University of Calgary, examining 11 000 women, reached the same conclusions. The American Association of Rheumatologists also promoted two studies on the risk of autoimmune pathology in women with silicone implants, which recorded good tolerance in all cases. It was discovered that the average life of implants is between 15 and 25 years and spontaneous rupture is often asymptomatic. There are therefore no sufficiently serious grounds for preventing the use of implants, except in young women less than 18 years old.
I must point out that the report makes no reference to breast implants inserted as preventive treatment in cases where the results of predictive genetic tests have shown a high risk of carcinogenesis in patients, tests carried out particularly on the children of mothers who have suffered from cancer, which is a practice which will become increasingly widespread.
As regards paragraph 10a, I would like to point out that patient consent forms are already in use in all the States of the Union. It is compulsory for the patient to sign a form after receiving all the necessary information, before any treatment is applied, including implants. I therefore feel it superfluous to mention a passport. I also feel it would be useful to set up European and national registers containing data collected on both aesthetic and therapeutic breast implants. Furthermore, it is important for an annual check to be carried out by a breast specialist and a free echography performed, without the need for invasive examinations such as mammographies or CAT scans , which still subject patients to radiation and are practices which are on the expensive side for national health services. The collection of data on implants and regulated follow-up would contribute to the production of a valid survey allowing a more precise assessment to be carried out, which would certainly be reassuring for all women.
Mr President, ladies and gentlemen, with a few exceptions, including the last speaker - perhaps the fact that he is a man has something to do with it - there is significant consensus among the political groups on this subject.
It is for good reason that it is mainly women who are speaking here. I do not think that this has anything to do with personal experience but rather with the fact that we do, after all, feel a close bond with the thousands of women who submitted the petition to Parliament. It was not that we woke up one morning and said: we must regulate this. The question came from grass roots level and on this basis we have already spent a long time working on creating a good Community framework. I would also like to thank Mrs Stihler very much for her excellent report, and also the Commissioner who I hope will soon present the report from the Member States, as he promised a moment ago. I hope that he will also work hard on following up what we recommend today.
Without wanting to repeat what has already been said, I would just briefly like to ask what is particularly important, and what our starting points are. Our main aim is to see patients protected. We do not want to patronise them; we want to protect them. That is crucial. We do not want a ban; a woman must be able to decide for herself in good faith whether she wants breast implants or not. What we do want is to ensure that she is properly informed and that she knows what the disadvantages and potential dangers of a breast implant are. We want to guarantee that. That is why we have such a problem with advertising. This is not the same as selling a coffee machine; this is about a medical intervention. We do not want women to be persuaded to change their breasts on the basis of misleading advertising.
Why is compulsory registration so important? In Europe we know too little about breast implants, we know too little about the dangers, we know too little about where these women are and what the consequences are. That is why proper registration is essential.
Finally, protecting the patient. Yes, protecting young people, yes, making sure that they are given time to think things over.
Mr President, people who have to do without a part of their body as a result of an accident or an operation are generally happy that these days there are ways of restoring their lost functions. In cases in which they cannot be restored, they at least want to make sure that the external damage caused is made as invisible as possible. This naturally also applies to women who have had an operation as a result of breast cancer. They thought it was a good solution to replace the lost part of their bodies with an artificial substitute that has the same suppleness as the original living material. These days there are disappointed women who find that they have been poisoned after such treatment. These are the people who are warning against this happening again and are pleading for a ban. The new material generally lasts only a few years; after that the silicone may leak or escape into the body. Those affected by this may have been beautiful for a short time but are ill for a long time afterwards.
A positive point in the rapporteur's proposal is to prohibit advertising for this solution and to improve advice on the negative consequences and on alternatives. It may be possible to live with silicone breasts if they are periodically replaced with new material. This approach takes better account of women who are in danger of psychological problems following an operation than does an outright ban, and prevents these treatments from being performed illegally without proper information. A possible advantage is still the fact that gullible women who are not able to check out the dangers and who retain old replacement material in their bodies because they cannot afford or are afraid of repeated operations will continue to get into difficulties in the future. I agree with Mrs McKenna that if it is not possible to severely restrict these practices, a ban may soon be unavoidable.
Mr President, I also wish to thank the Commission for this proposal and to congratulate Mrs Stihler on an excellent report on a very important subject. It is an area that touches upon many aspects of health and consumer policy. Thousands of women who have had problems have contacted the European Parliament and want us to express an opinion on the dangers associated with silicone breast implants. This shows that those who carry out these operations are not always reliable and that there is an extreme lack of information.
The image, often presented in advertisements, of how young women should look - all slim waists and large breasts - means that there is a considerable increase in the number of breast implants carried out on very young women. The weekly magazines fuel this trend by showing 'before and after' pictures. It is therefore high time that, as responsible politicians, we protected patients by beginning to bring some order to this very confused area.
I completely agree with Mrs Stihler that this is only a step in that direction. I believe that many more binding commitments are required on the part of those who carry out these implants. What I think is the most important part of the proposal is the '18 years' old' limit whereby non-medical implants are to be prohibited in the case of girls under 18 years of age. The proposal that surgeons and clinics must issue guarantees is also important. Unlike my colleagues, I think that registration at both national and EU levels is justified. When there is insufficient research, a register is needed. I am very satisfied with the report. We, the Group of the Greens/European Free Alliance, fully support the report and the amendments tabled.
Mr President, I too would like to congratulate the rapporteur and all colleagues who have worked on this report for keeping this issue in the spotlight.
The rapporteur told you a story about a woman called Margot Cameron who came to see me eight years ago. She wandered in, nobody would listen to her, and we sat down and looked at the problem she had and started campaigning. It is a success story, because here we are today looking at legislation that we are putting through this Parliament, which is great.
I would like to tell you another story, which does not have such a happy ending. As I have said, this all happened eight years ago when Margot Cameron came to see me. We started campaigning and raised the issue at national level and finally took it to European level. By that time we had contacted groups throughout Europe and brought the issue to the Petitions Committee in 1998, though looking around this room and I do not see anybody who was at that Committee.
I remember going to that Committee and arguing, along with the women, for that petition. However, I also remember the Commission saying: 'sorry guv, nothing to do with us - it is a Member State issue'. That delay set us back years. It was 2001 before we got any satisfaction out of the Commission. In that period 28 000 further operations were carried out in the UK alone. It is estimated that 20 000 of those implants have either leaked or ruptured during that period. What happened as a result of that delay? We let down not only the women who had signed that petition, but also a lot of women who had gone down the road of getting implants.
This shows that we have to address these issues and problems more speedily when they arise and not let women suffer in the way they have in the past. Many Member States have banned trilucent implants and have banned saline implants. We have got to look in the future at a ban on silicone implants. Why? Because they affect people's health. If it were men getting the implants, there would be a ban tomorrow, but that is not happening because men are not getting them. I would like to make one final point. This report is entitled 'breast implants', but it is also possible to get silicone implants for other parts of the body, and they cause the same damage.
Mr President, Commissioner, ladies and gentlemen, I have come here to voice my solidarity with the people who for years have been making efforts to finally get this problem onto the political agenda. The fact that prostheses are available for the many women who have had to undergo mastectomies is naturally an advantage, and we must not forget that this represents important progress in itself. It is, however, a real disgrace the way people are brazenly abusing the naiveté of many women these days by convincing them that they will have heaven on earth if they have breast implants fitted in order to improve their aesthetic appearance. For whom actually? And what for? I think it is a real scandal that people like my colleague Mrs Van Brempt have had to take reproaches from those who are earning big money from this.
I am therefore happy to endorse the congratulations to Mrs Stihler, the congratulations to the people who started this petition campaign at the time and the congratulations to the people who want to take this matter in hand - namely to impose a ban on advertising and to ensure that young people in particular are not caught in the trap of this misleading advertising, to ensure that products are of course reliable and that medical aftercare is organised efficiently at Member State level.
Mr President, Commissioner, ladies and gentlemen, we are, then, well and truly members of a society with wall-to-wall media coverage, one that is inclined to favour certain aesthetic notions that tempt not only many women but also many men to change their appearance.
A number take the plunge and have recourse to cosmetic surgery. For others, such surgery takes on a reconstructive role and helps them heal their wounds and rebuild their bodies. In the former case, however, it is material external to themselves that their bodies are having to incorporate. In every case, it is essential that prostheses in the form of breast implants be subject to investigation and regulation and that all surgery be accompanied by safety information and be followed up, over the very long term in the case of women patients. In the light of all this, we can but agree with Mrs Stihler's report and approve the changes proposed with a view to better informing and protecting not only female, but also male, patients.
I would note, for my part, a number of areas on which our activity must be focused. Although silicone implants are highly disparaged and have been subject to many studies, silicone is not the only component of the prostheses. I therefore think it essential to pursue research and clinical studies in this area, especially where women are concerned, by focusing the research on the long-term risks and on the other components. Moreover, I think it important that our nations and their health services be able to work as part of a network and to share information and good practice in this area so that all women patients in Europe might benefit from the same information and the same guarantees and so that impetus might be given to research.
Since we are concerned here with the provision of information and follow-up, it is essential that all patients possess all the data concerning their implants and the surgery that they are to undergo. It is also important that they be warned of the risks, the costs, the advantages and the disadvantages connected with the insertion and wearing of breast implants. I should think it worthwhile if, for once, Europe were to take its cue from Thailand and perfect measures designed to protect consumers against this advertising and fashion phenomenon and, in particular, to ban very young women from receiving implants. It is more and more important for all sections of the public to be given clear, scientific and comprehensible information if they are not to be the victims of false advertising and misleading images.
For the well-being of patients and the medical follow-up they require, I would therefore defend the idea of setting up national and European registers and of centralising data and other information in this field. In compliance with the law on the protection of personal data, such information should of course only be used for the purposes of studies and research in the field of health, particularly women's health.
Mr President, firstly I would like to thank Ms Stihler for drawing up this report and indeed the Committee on the Environment, Public Health and Consumer Protection. I first came into contact with this as a political issue in the Committee on Petitions when the long and hard work done by Mr Miller came before us. We finally got some movement from the Commission on the matter. I therefore welcome the announcement today by the Commissioner that implants have been reclassified as medical devices, and the effects that will have on how they may be controlled.
Breast implant advertising specifically - indeed implant advertising of any kind - should be regulated. It is not acceptable that these implants should be advertised as simple and straightforward, with no indication that there are medical risks involved. There is a particular need to ensure that people under 18 years of age may only have implants as a medical necessity, and their guardians should also be fully informed of the implications of such operations.
There is a particular need to follow up on research in relation to the effect of breast implants and, as has been pointed out by Mr Miller, implants in other parts of the body. There are question marks relating to silicon implants which have not been answered by studies to date, and I would urge further research on that.
Finally, could I gently take issue with Mrs Van Brempt, who has done a lot of work in this area, and point out to her that my gender certainly did not pre-programme my views on this issue. I do not think it is necessary to draw attention to the gender of Members who speak on issues in this Parliament.
The debate is closed.
The vote will be taken at noon.
(The sitting was suspended at 11.54 a.m. and resumed at noon)
Mr President, I am intervening to ask the House's services to arrange for an error that has occurred to be rectified and for the term 'woodland ecosystems', used in one of the approved amendments, to be replaced by the term 'woodland'. I would ask for this change to be made, noted and taken into account.
I would also request, above all of the Group of the European People's Party (Christian Democrats) and European Democrats - who are not at present listening - that attention be paid to Amendment No 41, which has been corrected. We must vote against this amendment, or else our own amendment will fail.
Mr President, I fail to understand how the voting list was put together, but what has happened is that the second part of Amendment No 49 was exactly the same as the second part of Amendment No 15. I do not understand why the majority has rejected the second part of Amendment No 49, but this is in fact what they have done. Consequently, having rejected the second part of Amendment No 49, I fail to see how we can now adopt the second part of Amendment No 15, which is exactly the same.
Mr Ribeiro e Castro, the competent services will look into it. However, the House has voted and we cannot go back on that vote.
(Parliament adopted the legislative resolution)
Report (A5-0021/2003) by Mrs Minerva Melpomeni Malliori, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation on aid for policies and actions on reproductive and sexual health and rights in developing countries
[COM(2002) 201 - C5-0270/2002 - 2002/0098(CNS)]
(Parliament adopted the legislative resolution)
. (FR) Single market though there may have been since 1986, no actual common market has been achieved. Enlargement to include ten new countries will take us further away from that objective, and the 2013 deadline will be put back again.
The difficulty is not so much that of managing to adopt a directive supported by everyone or by the majority, but that of producing a comprehensible document that can be put into practice. Given the number and significance of the details, there are ever more conflicts of interpretation and procedures to deal with violations.
The strategy must be to reduce such conflicts, not to resolve them by legal force. Confronted by the economic and social realities, all that matters is the will and the capacity to apply the wordings. Rather than parade new ambitions, the Commission should have been pulled up for its ill will and bad faith when it comes to assessing the impact of the liberalisation of public services.
With the standardisation of health services as its objective, the report explains that a safeguard clause might undermine uniformity. That is nothing if not proof of the dangers to which existing forms of cohesion are vulnerable and of the hostility that exists in principle to taking any account of diversity.
We are, in practice, opposed to this report.
. (PT) The rapporteur stands firmly behind the philosophy underlying the Commission Communication to speed up the processes of liberalisation now underway and closely follows the proposals of the summary report for the Spring Council, which seeks to speed up the 'Lisbon strategy'. This is an attempt to maximise the potential benefits of the internal market, overlooking the high levels of poverty, exclusion and inequality in the EU, the lack of quality in the jobs that are created, most of which are precarious, and the promises given in Mr Delors' famous White Paper, which predicted the creation of 15 million jobs; a target that has now been postponed to 2010.
The rapporteur also overlooks the opportunities for economic growth that have been wasted by implementing restrictive monetary and budgetary policies, with relatively low levels of global investment and real wage increases. These factors have undermined internal demand and increase risks of deflation in the Eurozone, particularly in Germany.
The most serious aspect is that, given all these problems, instead of rethinking current policies, the rapporteur advocates speeding up the policies of liberalisation, privatisation and deregulation currently in place and even proposes that the Member States should sign a formal declaration in the aim of speeding up the completion of the internal market ...
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
I congratulate Mr Harbour on the excellent report he has drafted on the Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: 2002 Review of the Internal Market Strategy. Delivering the promise, which I fully support, in particular with regard to the need to establish measures and initiatives that encourage the full completion of an internal market for services, particularly measures intended to improve the transposal of measures for the internal market and to eliminate overly complex transposals.
In this context, I wish to highlight the importance of cooperation between Parliament and the Commission in organising a second Internal Market Forum that will enable citizens and industry, especially SMEs, to express their concerns and to study solutions to the completion of this internal market and to define this issue as a main priority of the 2003 Economic Summit.
I abstained from voting on this report on the Commission report on the Internal Market Strategy. A fully operational internal market for goods and services is an integral part of the Lisbon objectives for economic reform. I therefore agree with the rapporteur when he states that a fully operational internal market for services will increase consumers' options and will enable them to benefit from services provided in other Member States. I disagree, however, with the pressure the rapporteur puts on Member States to limit to the very minimum the use of safeguard clauses, and even urging the Commission to provide for the establishment of adequate guarantees that it will draw up safeguard clauses and oversee them. Furthermore, the rapporteur even claims that the use of safeguard clauses by Member States is likely to damage the uniformity of Community legislation. Member States' sovereignty must be respected when considering the need to establish or improve safeguard mechanisms in certain areas of their economies. Otherwise, things will be totally regulated by the Community, which would damage the principles of subsidiarity and proportionality.
. (FR) We are opposed to the Forest Focus regulation, as we are to the Redondo report, and for the following reasons.
First of all, there is the absence of agreement between those active in this field - foresters, paper-makers etc - who have unanimously rejected the European Commission's proposal.
Secondly, the change of legal basis causes us concern. Forests will no longer come under the heading of agriculture but will become a new component of environmental policy. Are we heading towards a CEP - Common Environmental Policy - in order better to destroy the CAP?
The definition of 'forest' at Community level is unrealistic, being too restrictive in terms of surface area when it talks about 'tree crown cover ? of more than 10 per cent and area of more than 0.5 ha'. Practically every grove of trees would fall within the scope of the regulation.
Given the diversity of terrain and of geographical and climatic conditions in the EU, there is, moreover, no reason for incorporating forests into the EU's common policies.
The Commission wants to turn the Forest Focus programme into a regulation complementing the 'Birds' and 'Habitats' directives, something we find unacceptable given the difficulties in applying and funding these two directives.
Finally, the Commission forgets the primary function of forests in rural areas: that of economic development.
. (PT) While I consider the motion for a resolution to be very positive, there is an issue which I believe should have been dealt with in more depth - the role of forests as carbon sinks. The United Nations Conventions on Climate Change consider that one of the policies which should be implemented with a view to mitigating climate change is the promotion of forests as fixers of carbon, through forestation and reforestation activities. The Kyoto Protocol lays down the maximum quantity of carbon sinks which may be used by States with a view to compliance with their objectives for reductions in greenhouse gas emissions. However, owing to the fragility of the scientific basis for the role of forests as carbon sinks, the European Union was never enthusiastic about considering this measure in the Kyoto Protocol and it was eventually accepted as a concession which was essential for reaching an agreement, particularly with Japan and Russia. Now that this issue has been decided upon, especially following the Marrakech Conference, the EU should take advantage of Forest Focus to develop a European strategy for the use of carbon sinks.
I voted in favour of this report because of its enormous importance, within the framework of sustainable development, for the adoption of better measures with which to combat the factors contributing to the deterioration of forests in the European Union. This is of considerable importance to Portugal which, having the highest density of forest in Europe, is every year the victim of the scourge of forest fires. It is extremely disturbing that 1% of Mediterranean forest is lost every year as a result of fires. Establishing new activities to monitor the biodiversity of forests, soil, climate change and the setting of carbon in forests is an essential prerequisite for guaranteeing the conservation of our environmental heritage, which Europe must jealously protect. Forests are the most complex form of ecosystem and, although large tracts of forest still exist and they enjoy a high level of biodiversity, they have limits, that we have to watch carefully. Sustainable use of forests is crucial, as we are told by a specialist in these matters Masahiro Saito, in favourable conditions, only after twenty years does a forest producing wood and charcoal regain its original volume, and allowing it to be used again. We must adopt fire prevention action, bearing in mind especially that these must be in ...
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Mr President, I support the crucial regulation, and actions to support mothers or future mothers in developing countries, advising on reproductive health, especially through educational and information campaigns. I want to see the fight taken to poverty and the prevention of appalling human and social situations. Nevertheless, I deplore the fact that the majority should have prevented a consensus from being achieved and rejected special provisions for mothers in difficulty. I regret the fact that there was an insistence on not clarifying the language used and that confusion could allow international sponsorship of abortion policies with European Union funds.
The speeches given in plenary yesterday by supporters of the report and by opponents of my amendments speak for themselves. As a supplement to what I have already said, I shall quote a representative of Marie Stopes International, which I did not have time to read out fully yesterday.
That concludes voting time.
(The sitting was suspended at 12.45 p.m. and resumed at 3 p.m.)
In the context of aid to the poorest countries, the US cannot impose a development model by implementing measures related to sexual and reproductive health rights. I am referring specifically to sterilisation and abortion. Under the guise of altruism in granting aid, the EU cannot promote and even less encourage these practices, for two fundamental reasons: the first is respect for human rights - and in particular to protect the right to life - and the second is due to the limits imposed by the sovereignty of the States and populations who will benefit from our financial aid. The content of this report is ambivalent and could lead to abuses as a result of its implicit promotion of abortion. Any options or measures decided on in this field, in the context of health, can only be determined by States in accordance with their national laws. We can only vote in favour of a report that safeguards the incontrovertible principle of the right to life and of respect for the sovereignty of States. We have no misgivings about the report's assertion that abortion cannot under any circumstances be considered to be a method of family planning, and much less a service in the field of sexual and reproductive health.
. (FR) This resolution proposes to create a new budget to be used for combating mortality during pregnancy and childbirth in the poor countries of the world.
We have supported this initiative in spite of its limitations. Indeed, this new budget item is not accompanied by new funding. The necessary money would be taken from the existing budget.
We, for our part, ask that this aid be funded from the budget for aid paid to companies because, whatever the pretexts invoked for paying this, it is used not to preserve jobs, which continue to be destroyed on a huge scale throughout Europe, but, in reality, to put yet a little more money in the pockets of shareholders.
. (FR) I have voted in favour of this report even though, on certain points, my assessment, and even my approach, were in some ways different.
The European Parliament has, in fact, succeeded in resisting the reactionary pressure exercised by the fundamentalist Right.
- (FR) It is hard to understand what has turned the Sandbæk report into such a bone of contention, for the need to improve health services and infrastructure in the countries concerned could easily have been the subject of genuine consensus.
It is just that there is terrible doubt hanging over the rapporteur's and the Commission's true intentions concerning recourse to abortion, a measure which would therefore be funded by the European taxpayer. Once such a measure is provided for, it becomes legitimate, whereas stances on this subject are very diverse and, above all, irreconcilable. To institute at Community level a policy rejected by a number of our Member States, or in other words to impose at European level choices about which our respective populations have reservations, or to which they are even hostile, is unworthy of a democratic assembly.
As for the self-styled compromise that has emerged from the relevant parliamentary committee, one might have expected better than a suspect accumulation of evasions that has conscientiously set aside all attempts to bend the wording in the direction of human dignity, namely compatibility between women's health and children's lives.
With only the caricature of a choice before us - either we vote for or against - we choose to embrace what amounts to a simple precautionary principle by voting against this report.
- (FR) The Community policy of cooperation and development is designed to promote lasting development and economic expansion in the developing countries, as well as the latter's integration into the world economy and the fight against poverty.
If the obvious correlation is borne in mind between poverty and the absence of rights where reproduction and sexuality are concerned, achieving such an objective necessarily entails putting in place a Community tool designed to further policies and actions relating to health and to rights in connection with reproduction and sexuality. It is in fact very clear to me that one of the results of development is a lasting improvement in the health and well-being of populations. It is therefore a matter of urgency to provide support to the women of these countries, which account for 99% of the 600 000 women who die each year as a consequence of pregnancy, and, through modern family planning, to provide help and information to couples, so enabling them to decide freely and responsibly how many children they want. Each year, a third of pregnancies are in fact unwanted or unplanned. This situation leads women to have recourse to abortions carried out in dangerous conditions, and it causes as many as 78 000 deaths each year.
. (FR) It is a good thing that the European Union should help the developing countries take care of their populations' health. Aid does not, however, mean imposing our European models on countries with different cultures and traditions. It is morally unacceptable to make our aid conditional upon denying nations' identity and upon their having to adopt our conception of family planning.
Moreover, setting abortion up as a new method of contraception is out of the question. That, however, is what this report is leading up to, even if Mrs Sandbaek says it is not. Abortion is a crime that kills the child and destroys the mother. By offering women abortion as their only option, rather than helping them, a further trauma is added to their difficulties. That is why I am in favour of the amendments aimed at developing a policy for receiving and supporting mothers to be who are in distress, with a view to supporting them in choosing to have their babies. That is how it will be possible to provide them with the psychological and material aid that they need.
That is also why I shall vote against this report which, far from helping populations in difficulty, will succeed only in adding to their feelings of helplessness.
. The vote on the Sandbaek report today was a clear endorsement of the need for an urgent response at first reading from the European Parliament to the Regulation on Reproductive and Sexual Health and Rights in Developing Countries. By supporting this Resolution, we have cleared the way for the Commission to fund operations and agencies which focus on the need to reduce infant, child and maternal mortality. We have acknowledged the right which all people have to care and services, and to choose how many children to have and when to have them.
We have voted to renew and increase funding to EUR 74.95m. The Commissioner emphasised he could not formally commit the Commission to that figure, but made it clear that this should not deter us from having an agreement at first reading, saying he was confident we would find a solution. We rejected new amendments designed to distort the focus and substance of the Regulation. The Development Committee and Parliament have agreed a text which does no more and no less than was agreed in the Programme for Action of the International Conference on Population and Development held in Cairo in 1994 and the Kay Actions adopted in 1999.
. (FR) My colleague's, Mrs Sandbaek's, report has given rise to much debate and triggered some passionate feeling. The report contains only sensible amendments, however.
Reducing the mortality rate among pregnant women and encouraging equal access to care and benefits when it comes to health in pregnancy and to reproductive rights are objectives that I vigorously support and that stem from the 1994 International Conference on Population and Development (ICPD).
In many developing countries, women fight for their reproductive rights and for control of their sexuality. For these women, achieving these rights and this control entails being able freely to choose the number of children they have, as well as the gaps between the birth of one child and the next.
By opposing this access to information and a situation in which these rights are granted across the board, the door is closed to the fight against poverty and a delay imposed upon economic development, which is closely linked to improvements in the health and health care of the populations of the developing countries.
A number of colleagues have, however, chosen to deny women these basic rights by proposing another route, that of supporting them in choosing to have their babies. This is a covert way of denying women's inalienable right to abortion.
For all these reasons, I have, in all conscience, supported Mrs Sandbaek's report.
Because Amendment No 53 was not carried I cannot support this important compulsory regulation in the area of development aid.
The rapporteur stated in an Irish radio programme on 19 November 2002 that through this regulation, EU taxpayers would provide money to fund abortions in the poorest countries and that this was within the legal rights of the EU.
Whilst ensuring women the highest level of medical care, and prevention of maternal mortality and morbidity, Amendment No 53 would have clarified the intentions of Parliament, the Commission and Council. It would also have protected the Irish constitutional position, and reassured the representatives of candidate and Least Developed Countries, deeply concerned that some terms within this regulation could allow the EU to establish a legal competence in the area of development that it does not have within the Union.
Due to the doubt cast by the rapporteur's comments, and in the absence of Amendment No 53, the Irish Government, which has stated that 'regulations regarding abortion are solely for individual countries to decide', must ensure at Council level that the draft Regulation in its current form does not permit the use of taxpayers' money to fund abortion in the poorest countries.
We Moderates believe that drug dependence needs to be combated vigorously. Politicians and authorities must therefore emphasise clearly that every form of drug dependence is unacceptable. We do not accept measures proposed in the report that may make it easier to use certain drugs. So-called harm reduction is in danger of becoming a gateway to drug dependence on the part of young people, rather than a safety measure. We are also against syringe exchange programmes, because they may be interpreted in terms of authorities' and care institutions' consent to the misuse of injections.
The report does not comply with the guidelines in accordance with the principle of subsidiarity. It is the Member States whose task it is themselves to develop forms of treatment within the health care services that deal with addiction. The EU's task is, instead, to prevent drug dependence by means of coordinated efforts to combat crime involving, for example, the import and smuggling of drugs into the EU.
We Moderates are therefore voting against the above report.
. (FR) This good report, which is going in the right direction, towards realism rather than a reactionary ideology, has been widely approved. That is a good thing! That is why I also voted in favour of the report.
. (FR) During the 1990s, the use of cannabis considerably increased in most EU countries. However, users of hard drugs by injection are a more elusive group that is therefore bound to be condemned to social exclusion, as the report indicates. We must respond to this.
First of all, it is now essential that we advocate prevention through information channels. In order to do this we need to set aside financial resources and take action by organising campaigns, mainly in schools, in order to raise awareness among young people. We need to inform over and over again in order to prevent current standards from becoming blurred in the eyes of the young people of Europe.
Secondly, it is essential that we involve everyone: parents, but also teachers, the police and the justice system, and finally and above all, associations that support drug addicts. That is why we should welcome the recommendation inviting local groups to help drug addicts to opt for a healthier life.
The report is broadly to be welcomed, and so we voted in favour of it. Nevertheless, we must emphasise that it is crucial to ensure that intervention in highly risky and complex situations, as frequently happens in the field of drug addiction, adopts a multidimensional approach, so as to create synergies for much greater effectiveness. For example, there will be situations in which intervention in reducing the risks and minimising the harm entailed by the consumption of illegal drugs must go hand in hand with improvements in people's living conditions and quality of life, with job offers, social reintegration, the recovery of the urban fabric, with combating drug trafficking and effective action for primary prevention, either in schools or targeting groups of young people in high-risk situations.
This type of situation requires multidisciplinary intervention structures and multifaceted leadership and resource management, to suit a given situation, which is only possible if responsibility is taken by each Member State. It would therefore be welcome if the resolution were to suggest the creation of structures at this level - genuine response measures for extremely serious situations - where necessary and did not lay down vague and diffuse responsibilities for families and communities in this area.
- (NL) I welcome the resolution of the European Parliament on combating the drugs problem in Europe. It is a good thing that MEPs are at last receptive to the way we treat drug addicts in the Netherlands. The Netherlands has been treated as a pariah for years, but now we are being praised for the way we are dealing with these matters. The results of this vote are an endorsement of Dutch drugs policy.
I am pleased with the members' decision to call on Member States in this report to place prevention and risk limitation at centre stage in our drugs policy. In this context, we should be offering facilities to help drug addicts kick their habit. We should also be making better use of the experiences of former drug users in the information we provide in places like schools and community centres. By providing better information we should be able to give young people a better idea of the consequences of taking drugs. We will have to pay specific attention to prisoners. I believe that it is a good thing for Member States to get prisons completely free from drugs.
I have therefore voted in favour of this proposal.
. (NL) The debate on drug addiction and its consequences is often hindered, on the one hand, by those who believe that you can simply wipe out drug use through statutory prohibitions, prison cells and the deployment of the police; and on the other, by those who advocate complete freedom, regarding the opportunities to take drugs that arise in practice as an acquired right in which the government should not get involved at all. Both points of view get in the way of proper information and the achievement of good health. Instead, it is much better to distinguish between soft drugs and hard drugs, and to focus the fight against hard drugs on informing a young generation on the very adverse consequences of taking drugs. In this regard we can learn from the struggle against alcohol and tobacco addiction. I support the rapporteur because she wants to use the experiences of former drugs users and wants to ensure the provision of advice, support, health care and more opportunities to help people get rid of their addictions. She is right to call for supervision of the chemical composition of substances like ecstasy, which is unfortunately often used by young people at parties, and to call for a better specification of best practices and lowest risks.
. As an MEP for London, I have a strong interest in combating and reducing drug-related deaths and drug-related illnesses such as HIV, hepatitis B and C and tuberculosis, one of the targets of the EU Drugs Strategy (2000-2004) endorsed by the European Council in 1999.
I support the Malliori report with some minor exceptions. Although it proposes a range of non-binding measures, the stress on the role of local communities, especially police, social workers, local authority healthcare staff and others is the right emphasis.
I am particularly supportive of the call for Member States to pay more attention to high-risk environments, like prisons, and the call for action on new 'drug patterns' such as 'designer drug' use, which is increasing in my constituency.
I abstained from voting on this report. Although I share the rapporteur's concerns and her ultimate aims, I feel bound to regret the report's inclusion of points that I believe will do precisely the opposite of what they are intended to. I also regret that the excellent amendments tabled by Mr Blokland and Mr Santini, because their rejection by the slimmest of majorities suggests a desire to reject the possibility of a balanced text, which enjoys a broader consensus. I therefore regret the hesitant nature of many of the provisions adopted, which, whilst appearing to be democratic, could lead to failed models and distorted viewpoints being imposed on the fight against drug addiction. The rapporteur could have gone further in combating the ambivalent discourse on the use of drugs. So common amongst some parts of the European Left, which refuses to see drug consumption as the breaking of each citizen's responsibility towards their fellow citizens. The 1997 report by the United Nations Office on Drug Control and Crime Prevention (ODCCP), stated that 'efforts to reduce world consumption will be less effective if programmes for reducing demand are undermined by calls for drugs to be legalised'. The truth is that, unfortunately, mistaken policies always result in human disasters on the ground.
I have voted against the report, which was approved by 375 votes, with 46 against and 35 abstentions.
The term 'risk reduction' is contrary to both the spirit and the letter of the UN conventions on drugs. It is therefore deeply regrettable that, in four of its twelve recommendations under item 2, the Council specifically proposes 'risk reduction' as a method. In practice, this is a revamping of the earlier key ideological term used by those with a liberal approach to drugs, namely 'harm reduction', which has fallen into disrepute for understandable reasons. In other words, the Council recommendation represents a capitulation on the issue of fully rehabilitating and curing drug addicts.
The rapporteur emphasises the presence of drugs in institutions and proposes that disinfection facilities for syringes and needles should be made available in prisons. I am critical of this attitude of resignation. Drug abuse in institutions would then be legitimised. Instead, efforts must be directed at making institutions drug-free.
One of Mrs Malliori's initiatives is aimed at softening the legislation on drug crime through the very dubious proposal of introducing alternatives to prison sentences. It is only in relation to serious drug crime, for example in cases of dealing or the possession of large quantities of drugs, that prison sentences would be meted out. For both criminals and the general public, a softening of the penalties would mean sending out the wrong message, that society takes a less serious view of drug crime.
. (FR) This whole discussion about the best way to kill neatly or to fight a war without killing any civilians is in itself surreal. Even more so given today's circumstances, when we are aware that the United States, with the open or hypocritical cooperation of the great European powers, are preparing to start a war against Iraq in the next few days which, even if it ends with the fall of the dictator Saddam Hussein, will kill thousands of civilians.
For our part, we are using this opportunity to protest against the imperialist war against Iraq.
We voted in favour of the few passages that propose banning anti-personnel mines, while being aware that the proposals are quite irresolute and will not become a reality. However, we voted against the text as a whole because, on the pretext of wanting wars 'that conform with international law' it justifies past, present and future imperialist attacks.
The texts Parliament has voted on, concerning the 'dangers of the use of depleted uranium in weapons', confine themselves, as did their predecessors of two years ago, to repeating accusations that lack any basis in fact or scientific credibility. These texts distort the problems and damage the credibility of our parliamentary institution.
Depleted uranium, which is present in many devices all around us, does not pose any danger of radioactive contamination, and is even used to provide protection from radiation. The danger of chemical contamination, especially during combustion, is indeed high and hence the justification for the protection advised by western military manuals available on the Internet. In any event, when dormant in nature, depleted uranium is no more dangerous than the lead in hunting cartridges or in water pipes.
The use of plutonium/mox' or other nuclear waste to replace depleted uranium, should indeed be subject to careful scrutiny. The presence of uranium 236 in blood tests of soldiers who served in Kosovo - as one newspaper has claimed - could indicate that this is the case.
This is what the European Parliament should be discussing and investigating, instead of adopting declarations that are nothing more than demonstrations of prejudice and ignorance, from which I feel forced to distance myself.
. (PT) Although I strongly disagree with some aspects discussed in the resolution, specifically its acceptance of the European Security and Defence Policy and of military action under this policy, I think that it contains positive aspects, particularly in the context of the current international situation, such as the unacceptable, illegitimate and illegal threat of military aggression towards Iraq by the US administration. Amongst other aspects, I value the request to establish an immediate moratorium preventing further use of explosive fragmentation devices and ammunition containing depleted uranium (and other warheads containing uranium), with a view to banning them outright once a study has been undertaken.
As a matter of fact, and with regard to this issue, I must use this statement to give my own feelings, having visited Iraq recently, of disgust at the effects that the use of such weapons have by the US military in that country on the population and most intolerably on the children that I was able to meet. Lastly, I would highlight the political significance of the parliamentary group of the PPE-DE having withdrawn from the joint resolution and having voted against.
. (EL) It is two years since the outcry about the numerous - sometimes fatal - illnesses caused by the depleted uranium weapons used by the USA and ???? in the Gulf and Yugoslavia, and still nothing has been done. On the contrary, there is an immediate danger of these and/or even more dangerous weapons being used again in the imminent war against Iraq, where numerous cases of babies with birth defects and children with leukaemia and other forms of cancer have already been reported.
Greece too has soldiers who have been affected and are now suffering from various forms of cancer and being treated in secret. These weapons are scattered all over Greece. The government, having initially lied and denied that the armed forces had any such weapons, has since tried to play down the problem. As the Greek Medical Association for the Protection of the Environment Against Nuclear and Biochemical Threat rightly stated recently, 'what we have is a small nuclear war that has already irreparably contaminated the Balkans'.
The good old international community, despite its meddling in terrorist laws and rapid reaction forces, has done nothing to ban depleted uranium weapons.
The European Parliament resolution makes some good points but fails to come down in favour of a complete ban, merely calling for a moratorium pending further study.
. (FR) As we read in the explanatory statement, 'The focus on silicone-gel implants since the 1990s has led to many different epidemiological studies that have consistently showed no evidence of serious risk for major diseases'.
Over recent years cosmetic surgery has made considerable progress and the techniques used have reached a more than satisfactory level of safety. However, if the danger warnings are increased and consumers are overprotected, doctors could become disheartened.
Let us take the example of Caesareans. They have dramatically increased, because women are gripped by the idea of a lower risk. Therefore it is their trust in the medical profession that is called into question. While we need to protect patients, we also need to preserve the service providers by placing a degree of trust in them.
- (NL) I understand the need to provide better information and more quality guarantees for breast implants. It is, however, going too far for Europe to say that women should protect themselves. We should not regulate 'self-esteem and other conceptual alternatives to breast implants' in Europe. Nor should Parliament urge Member States to 'concentrate on promoting and securing acceptance of the image of women as they actually are'. Europe must not prescribe a 'national breast-implant register' or annual 'compulsory aftercare examinations'. This reinforces the patronising image that the European Union already has. It would be much better for Member States to issue their own legislation in this regard.
I believe that women are perfectly capable of taking decisions for themselves and can be advised very well by their doctors, and that a ban on advertising is therefore not necessary. We are always getting bogged down in details. Is this Europe's business? Sometimes you wonder which bureaucrat sitting behind his desk thought this one up.
I have therefore voted against the resolution.
This report concerns a private and sensitive subject for many women who, either for aesthetic or medical reasons, have had breast implant operations carried out.
We support the idea that all patients involved should be provided with information about risks, alternative options and post-operative investigations. At the same time, we are convinced that this can be done other than through privacy-invading, compulsory registration, which is a measure we do not believe to be in accordance with our approach to politics.
What is more, certain parts of the report concern patient issues, which do not come within the EU's area of competence. In our view, breast implants are therefore an issue, important though it is, that is better dealt with at national level. We have therefore chosen to vote against the report as such.
. (PT) Given the huge number of accidents with breast implants and the increasingly common use of these, especially in minors under the age of eighteen, this European Commission communication is greatly to be welcomed. I think that the EP has played a role in improving the initial proposal by tabling amendments that seek to ensure: a commitment to scientific research, better public information, medical monitoring and observation following implants and a ban on implants in persons under the age of eighteen, except where there is a medical need.
I have voted against items 19-21, in which the European Parliament '[r]ecommends urgently that details of breast implant operations should be recorded in the EU by compulsory National Breast Implant Registration in each Member State'.
On a previous occasion, in 2001, I expressed the serious doubts I had about the sense and point of building up national and European registers of people who had requested and obtained breast implants. Public health is a national area, involving national legislative competence.
Better than having registers to sanction breast implants as a natural medical activity would be to follow the recommendation made to the Member States in item 19 and, as France has done, prohibit direct advertisements for breast implants. It is essential to foster the values of self-esteem and tolerance as alternatives to breast implants, something that is done in items 15 and 16.
I also welcome, as proposed, positive campaigns in the Member States 'promoting and securing acceptance of the image of women as they actually are by running positive information campaigns, rather than allowing unregulated advertising practices to impose an ideal conception of beauty as the norm'.
It could not have been put any better.
The next item is the Commission statement on the crisis in the steel sector and the measures to be taken at Community level.
Commissioner Byrne has the floor.
Mr President, the European steel industry has been through a difficult period over the last 20 years. There was a need for an overall restructuring of the sector. Nowadays the European steel industry is very competitive. In order to maintain their global position, however, companies need to engage in a continuous process of adapting their structures.
The industry is still striving for efficiency, but even if remaining overcapacities are closed down, from an industrial point of view, we cannot talk about a real crisis on the scale that we had in the 1980s, but rather about a social crisis due to new closures. Restructuring is often a synonym for job losses which can have tragic consequences on the social fabric of any region, but in particular on those regions facing a low job creation potential.
The Commission is acutely aware of the need for citizens and workers to feel secure in taxing times. We have observed again in recent weeks extremely different experiences and approaches on how to deal with large-scale operations of corporate restructuring. In some cases, these operations are prepared well in advance, fully involving workers' representatives, with due care being taken to search for less damaging solutions, and seeking actively and in good time to prepare workers likely to be affected to face the challenge of sudden unemployment.
In other cases these operations were launched and implemented with no care or concern at all for those affected. On every occasion in the past, the Commission has always highlighted the following basic principles. Firstly, decisions on corporate restructuring remain a prerogative, as well as a responsibility, of management. This means that when contemplating actions likely to have serious social consequences, companies should always actively search and choose the less damaging solutions.
Secondly, when dismissals prove to be inevitable, the utmost must be done to improve the employability of those concerned. This requires anticipation and adequate management of those processes.
Thirdly, nothing can justify the absence of timely and effective information and consultation with workers' representatives. These basic assertions attract a wide consensus in Europe. It is, thankfully, increasingly rare to see companies embarking on damaging restructuring operations, ignoring these fundamental concerns, but it does sometimes happen. The way in which Metaleurop conducted the closure of the Pas de Calais plant is the worst possible example of disregard for the interests, the concerns and the rights of workers, as well as for the health and safety of the surrounding population.
It is, of course, fair and necessary to underline other approaches: at the other extreme, Arcelor is also facing a restructuring process with unavoidable pain for its workers, but is tackling it differently. The Commission does not wish to interfere in the economic logic behind the management's intentions, it is the management's role to do that in close consultation with workers' representatives. Arcelor took a number of positive and productive steps, well before the recent announcement measures had already commenced, to anticipate the problems. Again recently, the management reaffirmed its intention to enter into effective consultations with workers' representatives at all levels. The consultation process encompasses: the economic reasoning behind the projected closures; taking independent expert advice on the whole affair; taking all possible measures to avoid the closures or limit their social impact; and seeking to clean the local environment and re-industrialise the closed plants.
This extensive programme is serious and is considered to be so by all stakeholders. It is the result of a different kind of industrial relations which have led, for instance, to an agreement on transnational information and consultation of workers that is widely recognised as being very advanced and effective. The three seats on the board for workers' representatives, although there is currently no legal obligation for this, also illustrate that same positive approach. This in fact anticipates the European Company Statute.
We have built over recent years in the European Union a wide range of instruments that meet these concerns. The directives on collective redundancies, transfers of undertakings, information and consultation and the European Works Councils directive are some examples.
The most recent texts clearly promote upstream worker involvement, notably on strategic issues and on the foreseeable evolution of employment within companies. This is the only way to help the European workforce face the challenges of change successfully in that it allows for the timely development of the employability and adaptability of workers.
The two cases I mentioned before can only confirm those assertions, one positively and one negatively. It is up to national courts and other authorities to ensure compliance with Community directives. The Commission will, of course, fulfil its ultimate role of control of the application of Community law if breaches are not effectively sanctioned.
Those aspects will constitute some of the main elements of the forthcoming revision of the European Works Councils Directive. More importantly, the Commission very much hopes that the European social partners identify and find the means of developing good practices of corporate restructuring throughout the EU, as they decided to do when responding positively to last year's consultation on this issue.
Those good practices go well beyond the information and consultation of workers. They cover actions with a view to anticipating the market and technological developments, investing in people on a permanent basis, developing employability, seeking alternatives to closures and redundancies, redeploying, whenever possible, workers affected by restructuring operations and so on - precisely those good practices which I hope will help Arcelor's workers overcome the present difficulties, and which are dramatically absent in the Metaleurop environment.
It is also useful to recall in this context other initiatives of the Commission relating to corporate social responsibility, social dialogue and the European Monitoring Centre on Change.
Besides those policy aspects, our immediate concern today is the recent cases of restructuring. The Commission would like to state clearly that, above all, we share your regret and concern on the possible social consequences for those who may be affected. I sincerely hope that every effort is made to prevent or attenuate them through dialogue between all parties concerned.
Mr President, Commissioner, ladies and gentlemen, I must admit to the Commissioner that I found his speech extraordinarily disappointing. He gave a series of general considerations on a situation that we are well aware of. Those considerations were centred around the restructuring of companies in a series of sectors, but did not specifically deal with the problems that we are currently experiencing in several regions. I must admit that I was very surprised to hear the Commissioner condemning the attitude of a company that everyone considers to have behaved in a particularly scandalous manner, Metaleurop, and at the same time praising another company which has been headline news in recent months, Arcelor.
The decision taken by Arcelor to gradually close its hot-working steel facilities on its continental sites was, of course, received with concern in the regions concerned. It was also received with anger, in particular in the Liège region, because it is ruthlessly breaking the commitment made by Usinor before merging into the new Arcelor group to invest in the smelting works in Liège, in order to ensure that hot-working production lines were maintained. Along with this commitment there was a commitment in return from workers to make efforts towards productivity to ensure that the site was competitive. The workers' commitments were kept but Usinor's have now been betrayed and the workers feel they have been duped. This is why all of the movements in the region and also the Walloon Government and the Belgian Federal Government are now asking Arcelor to explain itself.
I think it is important that the European Commission also takes this stance. The resolution that we have all put forward together has the prime objective of ensuring that Arcelor keeps its commitments. There is all the more reason for Arcelor to keep its commitments given that you said - and this is the important element in your statement - that the steel industry was not in crisis, that companies in general were competitive, and that there is therefore no reason for Arcelor to want to go back on the commitments that it made unless it is for purely financial reasons. We should not therefore envisage first of all restructuring processes with Cockerill-Sambre, and then with Usinor. The Liège region has already experienced and paid heavily for the steel crisis. What is needed now to ensure restructuring is time.
What the Liège region does not accept is for commitments to be broken, shortening the deadlines that were set for us, and we therefore clearly ask the Commission to remind Arcelor of its commitments. We should also question Arcelor's behaviour, as we are learning that it intends to purchase a number of sites in a candidate country that will be part of Europe in the future. That raises a number of questions at European level.
Mr President, first of all, in keeping with the spirit of the speech made by Mr Hansenne, I would like to remind the honourable spokesperson for the Commission that it is the heir of the High Authority of the European Coal and Steel Community, which was not created to organise the burial of industrial activity in Europe, nor to catalogue the different ways of burying industrial activity in our regions, or to act as the social Red Cross for workers and regions that have been severely wounded.
What I am saying is how much, like Mr Hansenne, we think that a Commission declaration was more necessary than ever, but we also think that it is largely inadequate. This is particularly true in my case, because I sent the Commission proof of Arcelor's desire to set up on continental sites in Poland, while we have just recounted how in three European regions, continental sites are by their nature doomed to disappear. I will not say any more, Mr President, in order to allow my colleagues to speak.
Mr President, Commissioner, ladies and gentlemen, I would also like to highlight an initial point that I think is fundamental: the Commission declaration is a poor one. The responsibility of the Commission today is effectively to take on the role of the public authority within the powers that it has inherited from the High Authority of the European Coal and Steel Community. It should also be pointed out that the Commission should not be a spectator, but play an active public role in managing steel at European Union level.
The resolution put forward contains some themes that we see as essential. I hope that the Commission is able to answer four quite specific questions on these four themes. First of all, being aware that European firmness is necessary in order for steel production to be fairly distributed at global level, is the Commission going to ensure that the Polish Government cannot intervene financially in the industrial processes to support any of the Arcelor's group's plans in Poland? Secondly, does the Commission consider that it is still entirely capable of ensuring that the European Union can choose and maintain a steel industry, or is it simply waiting for the industry to disappear? In other words, is the Commission aware that it still has a responsibility under Article 3 of the ECSC Treaty, or has it forgotten that article? Thirdly, regarding regional restructuring and social support, is the Commission prepared, from now on, to use the resources of all of the European instruments as part of a programme negotiated with the responsible authority, that is, the Walloon regional authorities in Belgium, to ensure that any aid is focused on social support and restructuring, while ensuring that state aid is not paid to other regions? The fourth question is: what measures does the Commission intend to take in order to ensure that existing European social law is respected before any decision is made by any group? In particular this involves respecting a number of collective agreements. Along the same lines, is the Commission prepared, as far as company law is concerned, to invoke Article 5 of the ECSC Treaty, according to which the Commission has the task of ensuring that social activity continues as long as general production at European level is not threatened?
Mr President, today Europe must, through the Commission, show the rest of the world that it is firm on commercial matters and make the industrial choice to be socially pro-active and restructure industry in a useful way. Finally, the Commission needs to play its role as a public power, to make European employment law and company law a reality. I am looking forward to hearing the Commission's response, and I hope that the speech that will follow those of MEPs will not be of a general nature like the Commissioner's first speech.
Mr President, I think that there is already a consensus emerging from the first few speeches: the Commission's response and its proposal do not currently respond to the situation.
Indeed, one can only note and condemn the increasing number of companies being restructured, along with restructuring programmes and redundancies with disastrous consequences, of course for employees, but also for entire regions that are devastated as a result. Many sectors are affected by this, particularly the steel industry.
People say that the context of a slowdown in growth is not favourable. It is true that the majority of companies wear out this argument that restructuring and closures of sites are necessary in order to deal with international competition. However, let us state the fact that company management take a fundamentally financial approach and not always an industrial one, far from it, when defining their strategy. Their aim is to achieve maximum profitability, without worrying about the social or environmental consequences. That often leads to relocations to third countries where rules on such matters are practically non-existent.
Commissioner, you referred to Metaleurop. It is true that even though that is about the metal industry and not specifically steel, it is a useful example: this very polluting company is going to shed thousands of jobs without taking any social or environmental responsibility.
I think, however, that the situation raises the broader question of what ambitions Europe intends to have in terms of drawing up a new Treaty? Is the European Union going to accept such behaviour from companies which, we should remember, have greatly benefited from European political aid. You of course referred to existing legislation that needs to be applied. Nevertheless, I think that new measures need to be taken to inform unions and works committees about the aid received. Measures also need to be adopted forcing those companies to account for how they have used loans granted and to reimburse them if they do not respect the commitments made.
When it comes to enlargement, which was referred to with regard to another company, Europe needs to equip itself with further resources in order to promote an ambitious industrial policy that will ensure that a strong steel sector is maintained and modernised, incorporating the necessary social and environmental standards within a framework of sustainable development. If that is not done, Commissioner, we will not move towards a Union of solidarity but towards a Union of terrible opposition between employees and between citizens.
With regard to social governance, we need to legislate even more. I think that new European legislative texts need to be more effective in forcing companies established in the Union to take on their responsibilities.
The Commission and the Member States need to adopt a more pro-active strategy in response to industrial restructuring and its social impact. I think that this is also a question of ethics. In a Europe that seeks to defend the fundamental rights of its citizens, can we stand by and do nothing while thousands of employees are thrown out onto the street as if they were just goods? It is precisely the opposite approach that we need to promote in order to have a fresh impetus for industry in Europe. Employees should have new rights in companies at all levels. I am of course referring to the legislation on European committees. However, I think that establishing democracy within boards of directors would prevent many companies from being forced into being restructured and into liquidation by management that is mainly bowing to financial pressure and is far from responding to industrial demands. I therefore think that the Union should force the companies concerned to do more to take into account the alternative proposals from unions before making any decisions.
Commissioner, you said that the restructuring of companies in the steel sector, but also in the metal sector, went back a long way. It goes back 25 years. What I would like to highlight is the difference that there is now in the nature of those restructuring processes.
You are aware that, 20 years ago, entire regions were abandoned and employees stripped of their jobs in the name of modernisation and productivity. It was extremely painful, but there was the feeling of understanding that a change was taking place, which rightly or wrongly was seen as necessary, so people felt abandoned but understood more or less why it had happened.
Now, the problem that we have is that it no longer makes sense, in other words now in restructuring what we see at work is the rule that anything goes, and in particular the rule of the shareholders that is imposed suddenly, unfairly, arbitrarily and unexpectedly.
These stories no longer make sense, which makes them depressing. In other words, people are either revolted or completely depressed by them. They particularly despair of Europe, because all of the restructuring processes are taking place at European level. So you see a sort of ping pong match going on: closing something here, buying something else here, in Poland in the case of that company. So everyone feels like they are competing with everyone else, which is a point that I would like to stress. How do you expect citizens to give any credit to Europe or have the slightest desire for Europe if that Europe appears to them to be first and foremost a battlefield of competition, with shareholders that are at times corrupt making the rules? Should we talk about Glencor, the corrupt shareholder, as there are people in this House who do not like names to be mentioned? Can we leave industrial and economic development strategies and thousands of jobs in the hands of a corrupt shareholder who is capable of sinking the Prestige, buying some profitable gems within Metaleurop, and leaving a region with unacceptable pollution? I think that we should also mention the terrible pollution of sites and serious threats to the health of employees, their children and their families.
Who is responsible? Who should pay? Are companies predators taking advantage as the shareholders dictate and then leaving all the damage in the hands of the public authorities? Or will Europe equip itself to regulate that and impose some restrictions? There are some very simple things that can be done. It is essential that we increase the power of employees on a European scale. Employees need to be able to discuss and take part in company strategies, coordinate and fight their battles together.
Everyone here has condemned the Commission's declaration as lacking in ambition. It is true that it is lacking in ambition, I am not going to say otherwise. However, ladies and gentlemen, we also need to realise that while the Commission can say no to a merger due to a monopoly situation and competition law not being complied with, it cannot say no to restructuring which is ignoring legislation on informing and consulting workers. I would ask that this be considered in the debate on the social Europe within the Convention. There was a recent newspaper headline: 'the Convention is pushing aside the social Europe'. Let us think about that. Do we want citizens to have lost all hope in Europe? I want the Commission to be able to say no to restructuring that is violating European legislation. However it is not the Commission that did not want that, but our Member States, in the Council, who chose to retain the legal and administrative means to allow it or not. How do you expect that to work? I want the Commission to have the power to say no to restructuring that is violating employees' rights, and failing to consider the environment and the reclassification of sites. And in my opinion, that comes under the Convention.
Ladies and gentlemen, I invite you to put pressure on all those involved with the Convention in your groups, all those that you have contact with, to make progress on the social Europe. Otherwise that Europe will be depressing, and believe me, the people will not support it when they are consulted by referendum.
Mr President, Commissioner, the steel crisis and, in particular, the recent decisions made by Arcelor, are not a Belgian regional problem, but a European problem. You do not need to live next to a smelting works in order to feel the whole human impact of the decisions that have been taken, the way in which they were taken, and to be aware of their economic impact, which will reach far beyond the Liège region and even across borders.
That is not the only thing, however, that demonstrates that the type of problem being raised here is not only regional but also European. The problem is not only confined to the steel industry. It is part of a business mindset in which financial profitability takes precedence over proximity - which was a genuine attribute - and in particular over respecting commitments made towards the sustainable development of the regions of Europe. As a result, if we respond to this with relatively weak declarations, we are confirming our inability, on the one hand, to ensure that basic social law is respected and, on the other hand to control or even prevent the use of public funds to create cheap jobs to the detriment of quality jobs that therefore have to be more expensive.
The action that we can take today involves enforcing the right to control the use of public funds, far beyond promises and declarations. However, currently it appears that the resources that we have are, in my opinion, insufficient. This raises the question: what is our ambition for the Europe of tomorrow? As we approach enlargement, it is vital that we define the social rules that the market will never define for itself, if we wish to prevent unfair and suicidal competition between the regions of Europe. Let us not forget that the financial rules, which are currently helping to drain certain regions of Europe to the benefit of others, will in the future drain Europe to the benefit of other regions in the world.
This debate is, therefore indeed about the social future, but also about the economic future of Europe. National governments and parliaments, but also the Commission, therefore urgently need to equip themselves with effective tools to manage both an economic Europe and a social Europe. Enforcing the right to legislate in order to better manage the future is not a question of ability but a question of political will. What we need to do first of all is to get past the fatalism of liberalisation and the selfishness of certain regions and countries, entrusting to Europe what will be best managed at that level, so that we can have a strong economy but also a quality of employment that is worthy of the social model that we are always talking about.
Mr President, Commissioner, from left to right in this House, there is a consensus, and this time it is not a weak consensus, but a genuinely strong signal sent out to the Commission. A resolution on the steel industry will be adopted soon. We entirely support it.
Having said that, allow me, aside from the resolution, as a socialist from Liège living next to the first site that was affected by Arcelor's restructuring, to express my anger. We are all suffering now, as we have said, as the result of the lack of a regulatory framework allowing us to deal with the ultraliberal actions of the multinationals. I am aware that this phrase might make people laugh, but I stand by it. We can no longer tolerate decisions that are based on purely financial considerations and which can wipe a region from the world map in one fell swoop, without considering the families that live there, the workers that have built it and the children that will grow up there. Now it is Liège that is the target, next it will be Florence, Brême, EKO Stahl; now it is the steel industry, next it might be the hi-tech industry. There is no end to this arbitrary phenomenon.
Commissioner, you presented Arcelor as the good student of Europe. In my opinion, this international steel company is doing a dreadful thing, which is both heinous and ridiculous. Not content with abandoning its commitments to Cockerill - developing technological innovation, renewing tools, promoting employment - Arcelor is making threats. Its directors are announcing that rationalisation must continue, otherwise they could close earlier, or even straight away. And the lock-out of nineteenth century capitalism is suddenly re-emerging out of the mouths of its directors. Moreover, at the same time as announcing the death of the European hot-working sites, the Arcelor group is seeking to purchase Polish companies, but above all it is heavily investing in the Brazilian continental hot-working steel industry. That it what is heinous, Commissioner.
What is ridiculous, is the image that Arcelor portrays on its web site, a company, and I will quote without laughing, 'that is socially aware and which, conscious of its role in the Community, is supporting and sponsoring science, medicine, sport and the arts'. Unfortunately we are not talking about sponsorship, art or sport today, but the future of a region. And on this subject, Arcelor sees itself as being reassuring. It is promising a restructuring plan and early retirement. But who is it trying to fool? Because as well as the 1 700 workers that are directly affected, who are therefore benefiting from a restructuring programme, what will happen to the other 5 000 or 7 000 sub-contractors, suppliers, who will be out of a job?
Commissioner, finally give us the means to support coherent, integrated European policies, bearing the stamp of the economy, no doubt, but also socially convincing. I ask the Council and the Commission to finally prepare a regulatory framework that will enable us to prevent the all-powerful financial considerations from shattering the alliance between Europe and its citizens. Because that alliance is fragile and what is the point in Europe being an economic giant if, like the ogre in the fable, it is now eating up its children?
Mrs Boogerd-Quaak has the floor, and I would like to welcome her back to this House.
Mr President, ladies and gentlemen, it might appear somewhat strange that someone who does not live in the area concerned should be taking an interest in this problem. In the ELDR Group, however, we have had an extensive discussion on the ability of this industry to compete and in particular on the level playing field within which this sector of industry is supposed to move. I was therefore a little disappointed with your input with regard to what the European Union could do. After all, we must realise that the level playing field has not always existed throughout Europe - far from it - and indeed still does not exist in some places. In particular, the World Trade Organisation and the OECD still offer great opportunities.
For the people in the region, whether we are talking about this industry, which is in difficulties or another region, it will be of great importance that much is done in the field of innovation and research. We have funds in Europe that we can work with. It is not as if the Commission is incapable of doing anything at all. I would like to remind you that when the European Union realised that we had fallen behind in the area of the information society, your predecessor Mr Bangemann brought into being a platform that encouraged European Member States to catch up. In this area too - in view of our imminent enlargement to include Eastern Europe - we should not be saying that companies must not relocate; we should be saying that we must try to retain control of innovation, and that means that the research funds can certainly have a part to play and that the European Commission can also be a source of encouragement.
Finally I would like to draw your attention to the European social funds. It seems to me to be logical that wherever there is a good social charter and where companies make efforts themselves, an additional input should come via the European Social Fund so that if redundancies are in fact unavoidable, people are offered prospects for the future via retraining and are not left out in the cold. The question that we will be faced with in the future is whether we can work together to give Europe a different aspect from that currently presented to the world by the USA. I am very much in favour of a liberal Europe, but it must be a social liberal Europe. I also find that your speech gives too little indication of the incentives there could be both at European and at national level .
Mr President, the factory closures planned by Arcelor are scandalous. The group, which is the most powerful group in the world steel industry and is collapsing under its profits, coldly announces that it is going to close a total of six smelting works in Belgium, Germany and France, throwing out thousands of workers, condemning their families to poverty and devastating entire regions.
For such a decision to be taken in secret by a board of directors, obeying the demands of a handful of financiers, shows the extent to which the system that you defend amounts to a dictatorship by money. The fact that this can happen, without even inciting a reaction from the political authorities aside from a few hypocritical groans, shows the extent to which the workers are unable to count on the authorities to defend them.
We are told that periodical restructuring is inevitable in industry, but why is it always the workers that have to pay for that restructuring, and never the shareholders or the owners of the companies?
I know that the problem is not only with the steel industry. At the moment in France the airline Air Lib is also shutting up shop and making 3 200 people redundant. Air Lib is not a steel company, but behind it, two years ago, was the same financial group, Marine Wendel, which made a fortune through the sweat and pain of generations of workers, steel workers, if not their blood. It is the shareholders of the group and their ringleader, Baron Sellière of the employers' federation in France, Medef, who, by withdrawing their capital, were responsible for the collapse of Air Lib.
This is why I say to the workers, both in the steel and air transport industries, and those going through the mass redundancies all over Europe, that we need to fight to establish a balance of power enabling workers to impose a ban on mass redundancies, on pain of expropriation. We need to take from the company profits or if need be from the personal fortunes of their owners and shareholders, in order to provide salaries for all the workers affected by the restructuring.
Commissioner, ladies and gentlemen, I also found the Commissioner's response distressing. I felt as though I were looking at the list of contents of a first aid kit, when the accident has happened and, of course, we believe it is inevitable. We should not, however, bury our heads in the sand, because here we are facing a perfect example of deregulated globalisation.
When in March 2002 - almost exactly a year ago, so it will soon be the anniversary - the protectionist measure in the American steel industry was justified by the wish to protect their national steel against an alleged invasion of low-cost products, Europe decided, through Mr Lamy and the Commission, to retaliate. Commissioner Lamy therefore told us, before this House, that the European Union intended to defend its industries and jobs by taking all available measures. Mr Lamy also stipulated that these defence measures should take place within the strict framework of the Union's international commitments, namely within the World Trade Organisation. In the same speech, Mr Lamy described our steel industry as restructured, productive, strong and competitive, adding that he admitted we had paid an extremely high social and financial price between 1980 and 1990, but that we could now be proud because the overall result was positive and, in particular, because we no longer needed to fear the future. Around the same time, he visited the Sidmar de Gand factory, a production unit belonging to the Arcelor group, the same company that is now throwing thousands of workers out into the streets and plunging a region into despair.
It was clearly out of the question for Europe to become a kind of Wild West, where everyone can do what they like, with the strongest inevitably triumphing over the weakest. The Commission recognised that the lack of legal rules left the field open for power struggles alone, and that is why we reacted by observing the rules and the law. We are now facing a disorganised world trade system, where Arcelor did not wait for market regulation because in fact that is what this is about. American protectionism has consequences for all of us, which led Arcelor to impose market regulation, in other words according to its own criteria, with a view to reassuring its shareholders, who were hungry for high profit margins.
At European Union level, we are therefore becoming a real Wild West in social terms. On a daily basis, multinationals - and I shall spare you the large companies that consider workers and small companies as nothing more than disposable tissues that can be thrown away once they have served their purpose - decide to implement job losses and close factories in order to open others elsewhere. They force national social systems to compete with each other and drive countries to restrict workers' rights. Furthermore, these companies receive subsidies and sometimes even privileges. They do not respect their commitments, and find every possible loophole, even those that can still be found in the enlargement system. The legislative arsenal of the European Union on social issues is clearly insufficient and there are still European political leaders, in particular within the Convention, who say that the European Union must not intervene in social policy matters.
Arcelor today, Renault Vilvoorde yesterday, these are the examples that have led us to fight, here in this House, to say that Europe must be a social Europe or nothing at all. In any case, we certainly cannot continue to infringe workers' rights as we are doing. It is essential to ensure that companies shoulder their social responsibilities on a purely voluntary basis. In order to do so, we need a number of commitments. Europe is adept at pointing out the rules of an ambitious industrial policy: what can we do to remain competitive in the traditional production sectors such as steel, telecommunications, gas and electricity? This Europe could then, with no problems, observe in silence the restructuring and closures, and we, within this House, the elected Members of Parliament, representing the workers and the people, would accept that with our arms folded, opening the first aid kit and wondering how to call the Red Cross!
What is happening in the steel sector could have been anticipated. The Commission seems to be realising it for the first time, and we could be surprised. What I would like to say, Mr President, in conclusion, is that if the European integration process was conceived with the ECSC, whose obligations have already been recalled, if we do not want to tell the citizens once again that this Europe is not for them and that it is a Europe of money, I think we should develop a specific intervention model adapted to the steel problem.
Mr President, I have listened with great care and attention and interest to this crucial debate. One cannot but be moved by the strength and passion with which Members of Parliament have expressed their views on this unfortunate issue. A number of interesting ideas were developed throughout the debate and the Commission will study all of them with great care.
Most of the points raised were dealt with in my introductory remarks and I will not go into detail on them now. Let me underline again the basic principle according to which decisions on corporate restructuring are a prerogative of management, but also its responsibility.
A wide consensus seems to exist in Europe on the way to address crises resulting from the need for companies to adapt, from industrial change and from corporate restructuring. Let me reaffirm again the importance of effective, timely and comprehensive information and consultation of workers' representatives.
You have nevertheless expressed other types of concerns to which I would like to give you the Commission's preliminary view. Before I do that I would like to pick up one or two points that were made. There were references, for instance, to the European Coal and Steel Community, and I was asked whether Articles 3 and 5 have any application in these circumstances. It appears to be the case that Articles 3 and 5 no longer have application because the ECSC is no longer operational. Nor indeed are state aids possible. We all know that. There is no competence at EU level to deal with many of the issues that have been raised by honourable Members in this debate this afternoon.
I can only quote what Mrs Zrihen said in her contribution just a moment ago, when she said the legislative arsenal is insufficient. That is indeed the case. There is not a lot that can be done in many circumstances in relation to some of the issues that you have raised because of the very point that Mrs Zrihen has raised.
I shall now deal with some of the issues you raised. Firstly, with regard to the trade dispute in the steel sector between the USA and the EU, the Commission is pursuing a very active line with regard to the unilateral measures taken by the US to protect its steel industry. Those defensive measures include, besides intensive bilateral contacts with a view to solving the conflict, retaliation measures and using the WTO disputes settlement mechanism. My colleague, Commissioner Lamy, is forcefully pursuing that particular issue.
Another issue that was raised in the debate was the issue surrounding the issue of enlargement. For the steel industry, as well as for many other industries, enlargement is above all a window of opportunity for them to develop their businesses in the interests of themselves and in the interests of their workers. There are issues related to compliance with standards in the new Member States, notably in the social and environmental fields. Those issues are, however, being dealt with through technical assistance to help their industries to adapt, as well as through the assurance that those new members will have to comply with the relevant Community law from the date of accession.
A number of Members made reference to Social Funds and so on, and particularly to the free use of Community funds, notably the European Social Fund, to support the training and professional reconversion of workers affected by restructuring.
I should like to make a few points on that. After the expiry of the ECSC Treaty, the only possibility lies in the European Social Fund and in interventions from the Structural Funds. The main goal in the long term must be the reconversion of local industrial activities. This will have a much greater impact on the regions than direct social aid to the employees, although some transitional measures can be considered. We should recall that aid for the rescue and restructuring of companies in difficulty remains prohibited, in principle, for the iron and steel industry, as does any investment aid. The same rules apply to the countries applying for accession and with regard to new aid.
There were also references to making public aid dependent upon the maintenance of employment. Generally speaking, public aid to companies is already subject to those kinds of conditions. A number of the existing instruments specifically link the obtaining of state aid funds to the obligation to keep people employed during a minimum period. The guidelines on national regional aid make it clear that aid for job creation must be made conditional on maintenance of the employment created for a minimum period of five years. Similarly, the Commission regulation on state aid for employment contains provisions stipulating that such aid can only be granted if the employment is maintained for a minimum period of three years, or two years in the case of SMEs. Continuous employment should also be granted to workers in the case of aid for the recruitment of disadvantaged and disabled workers.
The Structural Funds regulations do not contain similar conditions, but it is clear that in so far as Structural Funds are used to cofinance state aid schemes, relevant obligations to keep people employed for a minimum period of time have to be respected.
Some reference was made to the alleged ambitions of one of the companies involved to make acquisitions in Poland. Possible acquisition by Arcelor of certain factories in Poland or other third countries would be the subject of a survey by the Commission, pursuant to Regulation 4064/89 on the control of concentrations between undertakings. The Commission underlines that it only permits concentrations which are compatible with the common market. In its evaluation the Commission comes to a conclusion only about the competitive aspects without intervening in the industrial policy of a private company. I should also say that the Commission has no information to the effect that any such plans for acquisition by that company have been successful.
Finally, industrial change has economic implications and an impact on employment and social cohesion. However, it also provides opportunities when anticipated, prepared for and managed. Dialogue, transparency, proper worker involvement, anticipation, risk prevention and the development of employability are the key elements of our European response to this phenomenon. Let us do our best to build the instruments of a legislative or other nature which can promote these principles.
Thank you, Commissioner.
To conclude this debate, I have received four motions for resolutions.
The next item is the debates on cases of breaches of human rights, democracy and the rule of law.
Mr Ribeiro e Castro has the floor for a point of order.
Mr President, I have a request from my colleague, Mr António Mussa, who is temporary chairman of Parliament's delegation to Kazakhstan and for the countries in the region, for the vote on this motion to be postponed to another time. The parliamentary delegation was surprised that this motion was not submitted for its consideration. The situation in the region is apparently quite delicate. The delegation has followed it closely and the members, particularly the delegation's chairman, would have preferred to have the opportunity to study the motion.
Forgive me, Mr President, I should have consulted the rules of procedure; amendments have been made and I am not absolutely sure of the procedural basis for my request, but I am fulfilling the request of a colleague who is chairman of a parliamentary delegation and I submit the decision for the consideration of the Bureau and the Chamber.
Mr Ribeiro e Castro, I fully understand the request made by the chair of your delegation. I must ensure compliance with the Rules of Procedure, however, which state in Rule 146 that intentions to request the adjournment of a debate must be notified at least twenty-four hours in advance to the President who shall inform Parliament without delay.
As this request did not reach us within the allotted period, the vote will therefore take place immediately after the debate, in accordance with the provisions of our Rules of Procedure. Please be aware that I understand your request, but I am obliged to apply the rules of our institution.
The next item is the debate on the following six motions for resolutions on human rights in Kazakhstan and Central Asia:
B5-0135/2003, by Mr Van den Berg and others, on behalf of the PSE Group, on the situation in Kazakhstan;
B5-0136/2003, by Mrs Morgantini and others, on behalf of the GUE/NGL Group, on human rights abuses in Kazakhstan and Central Asia;
B5-0143/2003, by Mr Maat and others, on behalf of the PPE-DE Group, on human rights in Kazakhstan and Central Asia;
B5-0144/2003, by Mr Staes and Mrs Isler Béguin, on behalf of the Verts/ALE Group, on the situation in Kazakhstan;
B5-0147/2003, by Mr Di Pietro, on behalf of the ELDR group, on the situation in Kazakhstan;
B5-0152/2003, by Mr Belder, on behalf of the EDD group, on the situation in Kazakhstan.
Mr President, both Kazakhstan and Tajikistan are authoritarian regimes or dictatorships where fundamental freedoms are flouted, political activity suppressed and where torture still takes place. We naturally support the calls to respect democratic rights and freedoms in these two countries and we condemn the executions that continue to take place in Tajikistan. It should however be emphasised that the Kazakh regime's failure to respect human rights, which the European Parliament is preparing to condemn, does not bother the large oil trusts at all. These trusts are fighting it out with billions of dollars - 13 million, more than in Russia - for the Kazakh energy reserves, which are considerable. Nor does it bother the building groups, including Bouygues, which have made considerable amounts of money thanks to the construction of the new capital, Astana.
This means that these trusts, among the main pillars of capitalism in the so-called democratic Western countries, are also the pillars of dictatorships, both in Central Asia, the Middle East, or elsewhere.
Mr President, it is with a certain regret that we are again debating Kazakhstan, all the more because it is a fantastic country with fantastic inhabitants and perhaps even wonderful opportunities if you consider its economy and the fact that a fledgling democracy has been built up. That does, however, give us in the European Union a responsibility, in our cooperation with Kazakhstan, to talk about each other's position as good friends, and that is what is now a cause for concern. Our point of concern is about the development of democracy and the further curtailment of the freedom of the press. I will quote you the example of Sergei Duvanov, a journalist who was arrested after he had published some critical articles; he was also accused of an indecency offence on pretty dubious grounds and was not given a proper public trial. There are therefore quite a few examples of intimidation.
The second important point is that it is, in fact, becoming increasingly difficult to form political parties and to set up social organisations there, as ever more stringent requirements are being imposed and what is gradually happening is that these organisations are only being allowed to exist if they can demonstrate that they really have tens of thousands of members in each region. This does not promote the development of a democratic constitutional state. In view of the cooperation agreements we have signed, we, the European Union, are partly responsible for our relations with Kazakhstan. That point in particular causes us concern, but it also makes us more responsible for the implementation of the agreements and for Kazakhstan's continued development. For this reason I am asking the Commission and the Council very explicitly to pay attention to the situation on the basis of these cooperation agreements and to contact President Nazarbayev and the government in Kazakhstan with a view to finding a way, as a true friend, of improving the development of democracy and of paying more attention to human rights. True friends tell each other the truth; we must be able to do this in this relationship. I hope that the Commission and the Council do in fact intend to play this role on the basis of the treaties we have signed.
Mr President, Commissioner, unlike Mr Maat, we are satisfied that today, by means of this resolution, the European Parliament is sparing a thought for Kazakhstan and, through it, for Central Asia.
Although it is true that certain regions of the world are attracting the attention of the European Union, this vast, fragile sub-continent, currently in transition, torn between Russia and China, all too often escapes our vigilance and our requirements. These countries are far from the eyes of the Union, and therefore far from its control. The signals coming from Kazakhstan, however, are more reminiscent of a return to Soviet methods than of a transition towards the rule of law, democracy and a system that respects human rights.
How else can we interpret these cases of intimidation and persecution of journalists and the opposition? What is the historical precedent for these fixed or arbitrary trials suffered recently by people such as Mrs Petrushova, Mr Abbyazov and Mr Zhakiyanov? Does the fact that these phenomena are increasingly common not imply a return to the previous authoritarian regime rather than the inevitable ups and downs of a transition towards democracy?
More than a decade after the collapse of the USSR, these kinds of misadventures and alibis cannot be tolerated. Although there are still reservations regarding the European Union's vigilance with regard to these Central Asian republics over the past few years, the Union must now show genuine firmness in order to promote its principles and its values in this region of the world. Tomorrow, certain former Soviet republics will join our Union. Today, already, the Union is concentrating a key economic and industrial force in Europe and the world. It must use this as a political lever to demolish the non-democratic regimes of these third countries that are so eager to obtain Community investment.
We clearly have ways of putting pressure on Kazakhstan, on the countries in this region of Central Asia which, at a time of globalisation and the enlargement of the European Union, are no longer, and must no longer, be outside our horizons. We have the power, and it is our duty, to bring the current situation in Kazakhstan into conformity with the international treaties and agreements and in particular with the partnership and cooperation agreement between the European Union and Kazakhstan.
I would like to plead the case of the Kazakh journalist Serguei Duvanov to this institution, as was the case here for Professor Baudajevski of Belarus or Mr Chbih Ould Cheikh Malainine of Mauritania. I would like the European Union to assess political and human rights developments in Kazakhstan.
Mr President, in recital C of the present draft resolution, this House is also asking for attention to be paid to the increasing intimidation and persecution of religious minorities in Kazakhstan. This is entirely justified, as the Stichting Friedensstimme Nederland even mentions an unfortunate trend that has been ongoing for the past eighteen months. Insiders describe the increasing aggression on the part of the government and politicians, which goes hand in hand with disruptions of Christian acts of worship, as being reminiscent of the victimisation during the Communist era.
Two non-registered Baptist communities were attacked at the beginning of this month. On Saturday 1 February police brutally raided a prayer centre in the municipality of Yevgenyevka in the north-east of Kazakhstan. Confiscations and destruction followed, with even the pastor's personal possessions being seized, even though Kazakhstan's constitution does not explicitly prohibit non-registered religious groupings, and this is not even to mention the underhand official fine imposed on the same community last year.
One day later, on Sunday 2 February, a police officer accompanied by a colleague and two drunken 'witnesses' disrupted the morning service of the non-registered Baptist community in Leninogorsk.
I call on the Commission and the Council to bring these abuses to the attention of the authorities in Kazakhstan and to urge them to improve the position of Christian minorities in society in that country.
Mr President, I apologise to my colleagues in this debate for not anticipating that the debate was going to be brought forward. I was expecting it to start at 4.30 p.m.
I had the opportunity to visit Kazakhstan and Kyrgyzstan briefly with the Central Asian Delegation at the end of September and the beginning of October 2002. I have to say that all the signs are that there is a danger of Kazakhstan slipping into authoritarianism. There is increasing intimidation and persecution of the press. The case of Mr Duvanov, sentenced to three and a half years in jail is well known and has been mentioned. The case of Irina Petrushova with Respublika weekly, sentenced to one and a half years in jail is another example. And there is a series of new criminal cases.
A new law on the creation of opposition parties requires 50 000 citizens' signatures before they can be registered. Many of our parties in the European Union would not be able to register that level of support! Of course, there is the increasing pressure on the opposition.
We still have problems with regard to legislation, particularly the fact that the crime and the practice of torture still exist and there is no clear definition of what torture is. Clearly, we want a dialogue in Kazakhstan between the government and the opposition; we want them to respect international law. In the meantime, we ask the Council and Commission to raise these questions firmly at the next meeting between the Council, the Commission and the government of Kazakhstan.
Mr President, can I reassure you that we have not changed offices for the delegation to Central Asia. I am still vice-president, Mr Di Pietro is still president and Mr Koukiadis is still vice-president as well. Mr Mussa very kindly stood in for us at a meeting yesterday. We welcome the genuine dialogue that we have with the Kazakh Government, parliament, the opposition and the wider community.
Kazakhstan is travelling the road from a Soviet republic to an independent and democratic state. Our task is to help keep them firmly on that road. They have our sympathy and support in tackling the many problems they face: pollutants, locusts and AIDS, to name but three. We understand how far Kazakhstan has already travelled towards democracy and human rights. They understand our need to air concerns when they arise and when they are brought to us. To some extent, the tabling of this motion has already brought some answers. The ombudsman system, for example, could be expanded. Perhaps the European Union could help them do just that. But at least it is the first ombudsman system in a CIS country.
Religious minorities were targeted by the government, but I am pleased to hear now that has been vetoed by the president. Mr Duvanov's trial was closed to the public. That is not entirely satisfactory. The US and Dutch embassies may have been represented but why were not the Kazakh human rights groups? The Council of Opposition Parties has now been established, although one of the main opposition parties is not represented on it. We need to know more about the 19 January presidential law that was brought in on political parties. It inhibits the ability of some opposition movements to operate legally in the country.
Kazakhstan must not slip on its road. We are watching, listening and supporting. The concerns that we have in this motion for a resolution need to be tabled. We need to ask Parliament's Central Asian Delegation to put these on our agenda for the PCA discussions we shall shortly be having with the representatives of Kazakhstan, and then report back to Parliament.
Mr President, over the past years, democratic conditions in most of the countries of Central Asia have deteriorated. However, the Commission understands why the focus of Parliament's attention in this debate is on Kazakhstan.
Once considered one of the 'hopefuls' in the region, the past two years have seen a crackdown on political opposition and critical media. Especially hard hit were those who had the courage to criticise corruption at the highest level, involving the President and his family. The Commission agrees that the court cases on corruption charges against Mr Ablyazov and Mr Zhakianov, the two leaders of the opposition movement Democratic Choice for Kazakhstan, had every appearance of being politically motivated. The Commission has furthermore viewed with great concern the campaign of intimidation that has been going on against a great number of critical media in Kazakhstan. This has included the firebombing of offices, the vandalising of transmitter equipment with a machine gun, a decapitated dog nailed to a newspaper office door and physical attacks against individual journalists. The perpetrators of these crimes have never been apprehended, and many cases have simply been closed. A number of newspapers, furthermore, have been subject to judicial proceedings, endless tax and safety inspector visits and heavy fines, in a number of cases resulting in closure.
The Commission also agrees that the recent court case against Mr Duvanov on rape charges was marred by grave irregularities. We therefore strongly believe that the trial should be reviewed.
It is against this background that President Nazarbaev's recent statements that Kazakhstan will seek its own pace of democratisation - to be achieved by 2030 - and that western standards should not be automatically applied to Kazakhstan, are to be met with due caution. President Prodi underlined our deep concern over Kazakhstan's recent democratic record during the President's visit to Brussels on 29 November 2002.
On the other hand, it is important to take a number of positive developments in Kazakhstan into consideration as well. Prisons have been transferred from the Ministry of the Interior to the Ministry of Justice, and we hope that pre-trial detention facilities will soon follow. A law on the humanisation of prison conditions has been passed and a serious effort seems to be being made to implement prison reform. Kazakhstan, as well as other countries in Central Asia, has also established the post of Human Rights Ombudsman, although much remains to be done in terms of strengthening their mandates and facilities. A 'Standing Council' for further democratisation and development in civil society was approved by Presidential Decree on 29 December 2002. It is to be hoped that its recommendations, for example those on the Law on Political Parties, will be followed up.
The Commission notes that Parliament's resolution focuses on Kazakhstan only. The Commission believes, however, that the matter of human rights in Kazakhstan is to be viewed in its regional context. It cannot be denied that there has been a crackdown on non-governmental media and opposition in Kazakhstan. But the Commission does not believe that the state of democracy and human rights in Kazakhstan - nor, for that matter, in Kyrgyzstan or Tajikistan - is beyond repair. We believe that the EU can continue to have an impact on democratic conditions in these countries through critical but constructive dialogue under the Partnership and Cooperation Agreements.
We have deeper concerns regarding Uzbekistan and Turkmenistan, on which Parliament's resolution remains silent. Uzbekistan has no independent press, whereas Turkmenistan has no press at all worthy of the name. Opposition parties do not exist in these two countries. Kazakhstan and Kyrgyzstan have been under the close scrutiny of human rights watchdogs for some time now because of the deterioration in democratic conditions. This scrutiny has certainly been justified. But let us not forget that in Uzbekistan, and certainly in Turkmenistan, for years there has been no democracy at all left to deteriorate. In these countries, any opposition activist, critical journalist or simply any Muslim practising his belief, risks ending up in a torture chamber, a penal colony or on death row on charges of terrorism, religious extremism or an attempt on the life of the President.
Opposition and civil society in Kazakhstan, Kyrgyzstan and, to an extent, Tajikistan, are under pressure, but this has, at least so far, not made them less resilient or vocal. Through constructive dialogue and targeted support, the EU can still make a difference in these countries.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at the end of the debate.
The next item is the debate on the following six motions for resolutions on Venezuela:
B5-0134/2003, by Mr Salafranca Sánchez-Neyra and Mr Fernández Martín, on behalf of the PPE-DE Group, on the situation in Venezuela;
B5-0137/2003, by Mr Miranda and others, on behalf of the GUE/NGL Group, on Venezuela;
B5-0141/2003, by Mr Van den Berg and others, on behalf of the PSE Group, on the situation in Venezuela;
B5-0146/2003, by Mrs Frassoni and others, on behalf of the Verts/ALE Group, on the situation in Venezuela;
B5-0149/2003, by Mrs Sanders-ten Holte and others, on behalf of the ELDR Group, on the situation in Venezuela;
B5-0153/2003, by Mr Queiró and Mr Ribeiro e Castro, on behalf of the UEN Group, on the situation in Venezuela.
Mr President, for some time now, the European Parliament has been monitoring the situation in Venezuela with interest. I should like very specifically to draw attention to the delegation of MEPs that visited the country to assess the damage produced by the floods in the state of Vargas. When it returned, this delegation drew up a resolution and mobilised considerable financial resources in order to express the EU's solidarity with those affected.
This Parliament's most recent official delegation to Venezuela detected the possible risk of an anti-democratic trend whose most important manifestation was the cancellation of the Venezuelan parliamentarians' mandate before the Latin American Parliament.
Today, the country is undergoing a political, economic and social crisis that has produced many victims, as did similar crises this weekend in Colombia and, in the past, in Bolivia. Moreover, this is actually contrary to Venezuela's peaceful traditions.
That is why I believe that the European Union in general and our Parliament in particular have to support the efforts of the Organisation of American States and of the 'Group of Friends' to try to bring about a situation in which the country is in some way able once again to feel the beat of economic and social development and to embark upon the path of stability, democratic consolidation and respect for fundamental rights and freedoms.
The European Commission must, however, help us in this task and, of course, the measures taken the day before yesterday by the Commission to limit and modify the system of generalised Community preferences are not going to be of much help in handling the situations being experienced by Colombia, Ecuador and Venezuela.
I believe that this Parliament must respond and lose no time in setting out its priorities for helping these countries, which are subject to many threats. In the case of Venezuela, moreover, we have to obtain a peaceful, negotiated and democratic solution, given the grave situation being experienced by that country.
Mr President, the political situation in Venezuela warrants the greatest possible interest and attention from the European Union. My group condemns the instigators of the coup of 11 April who irresponsibly attempted to overthrow the country's democratic, legitimate constitutional institutions. Most of all, we condemn the Council of the European Union's complicity with the instigators of the coup at the time. We have not yet forgotten that the Presidency of the Union immediately sent a message of support to the instigators of the coup, a black day for European diplomacy.
It is important to respect the Venezuelan Constitution, which was drawn up by a democratically elected assembly and equally democratically ratified by a huge majority by the Venezuelan citizens. Indeed, the anti-governmental action against the government instigated by the part of the opposition known as the Democratic Coordinator lies completely outside the framework of the Venezuelan Constitution and, moreover, only served the economic and commercial interests of forces outside Venezuela which had no hesitation in reducing the entire country to poverty in order to continue to enjoy privileges and pursue specific goals. This does not, of course, mean that we blindly support all the actions of the legitimate Venezuelan Government.
We support the moderating action of the Mesa de negociaciones y acuerdos working in Venezuela and we support the mediating work of the Carter Foundation, based on respect for the will of the Venezuelan people, which has several times been expressed democratically. It is important to remember that President Chavez has, on a number of occasions, declared that he is willing to respect the provisions of the Venezuelan Constitution and to submit to public consultation half way through his mandate. Respecting the political experiment in Venezuela means respecting the dignity of a people that has decided to take its fate into its own hands. We too have a responsibility to further this process and to ensure that the complexity of the situation in Latin America, not least, does not become such as to constantly jeopardise the autonomy of its people.
That is another reason why our group calls for the motion for a resolution we have drawn up together to be adopted without amendments.
Mr President, Commissioner, Venezuela is an Andean Pact country which has a broad democratic tradition, has demonstrated generosity throughout its recent history and has experienced the advent of many new citizens in search of a better life who have made efforts to contribute to a prosperous Venezuela. This is a Venezuela that, in the past year, has experienced two completely new events in its domestic life that, in institutional, political, economic and social terms, have changed the ways in which the country can be governed. Firstly, there was a mini coup d'état on 11 April to oust President Chavez, who had been elected in 1998 in accordance with the Venezuelan constitution. Secondly, there was a civil strike, initiated at the beginning of December, which constituted a significant breach of the social fabric. Nor ought the issue of oil to be forgotten.
Given this scenario of socio-political confrontation and crisis, government and opposition have turned to the international community in search of support in finding a negotiated democratic solution. To that extent, the European Union cannot remain on the margins because, over and above the response of democratic solidarity it needs to offer in the light of this serious problem facing Venezuela, it must take account of the fact that hundreds of thousands, not to say millions, of citizens of EU Member States reside there. That is why I think it right for this Parliament to get involved and actively help Venezuela to emerge from the crisis it is experiencing while, of course, respecting its sovereignty and independence. To that extent, I should be grateful if we were all to support the motion for a resolution. I should also like, however, to see support for the amendment tabled by Mr Ribeiro e Castro, asking for the European emigrants living in Venezuela not to be forgotten.
Mr President, Commissioner, ladies and gentlemen, I wish to begin by thanking the previous speaker for his words because this is actually a point that we consider to be extremely important in this context. We in Portugal have been extremely sad and distressed to see what is happening to Venezuela; a country that is a friend of ours, where hundreds of thousands of Portuguese citizens live, especially from Madeira.
The ties that bind us to the Venezuelan people and State run very deep. It distresses us to see the destruction of what was one of the most solid democracies and one of the most prosperous, stable and peaceful societies in Latin America. The unfortunate mandate of President Chavez, who it is true, was elected, bears enormous responsibility. It appears that he wanted to pursue a policy of inflaming Latin America, which is what unfortunately happened a few decades ago, with terrible consequences, including the violence that still besets so many Latin American countries that are friends of ours.
We therefore support this resolution, but would like to make some clarifications, not only on the amendment we tabled, but also on a split vote that we requested. We believe that our role is to encourage moderation, dialogue, the progress of democracy and respect for human rights.
Our expression of respect for the Constitution, as included in the text, could be used improperly in Venezuela by one of the parties involved. We are, of course, in favour of respect for the democratic Constitution, but we know that with regard to the issues concerning Venezuela currently being discussed, this is an argument that President Chavez has used improperly to block or to attempt to block the course of democracy in his country. Consequently, if we use the argument improperly in this context, we could be sending out the wrong signal. This is why we have requested a split vote for which we would also ask the Chamber's support.
Mr President, the crisis in Venezuela's two-party regime led to a solution's being sought in terms of what we might call the populist panacea. What had happened is that, after 40 years of relative political stability, the two-party regime had been discredited as a result of accusations of corruption and malfunctioning of the democratic institutions.
The solution took the form of a regime that, to most intents and purposes, was plebiscitary in character, with a new constitution and with a president possessing considerable popular support but in which the democratic institutions did not operate properly.
In actual fact, this is not a phenomenon exclusive to Latin America. In Europe, too, there is a certain tendency at the present time to look for solutions in this type of populism, involving the discrediting of parliamentary and representative institutions. I believe that we can say, like Winston Churchill, that 'parliamentary democracy is the worst political system ? except for all the others', and I think that the Venezuelans will now have to reflect upon the new type of constitution they want.
It is not, however, for us to tell the Venezuelans what to do. The motion for a resolution is not designed to recommend one course rather than another to the Venezuelans. It is the result of a compromise between various political forces, and that is why we, at this time, are rejecting the proposals for split votes on some aspects of the resolution tabled by Mr Ribeiro e Castro, even though we do in fact support his amendment about acknowledging the situation of immigrants.
What would be required would be for the European Parliament, together with other Community institutions, to intervene to help create a climate of understanding between the Venezuelans themselves. This Parliament already has experience of intervening in crises, for example in Central America - more specifically, El Salvador, Nicaragua and Guatemala - as well as in South America: more specifically, Chile and Paraguay.
Such an intervention, made in conjunction with parliamentarians from Latin America, could be useful in creating this climate of confidence required by Venezuela if it is to function properly.
Mr President, the situation in Venezuela continues to give great cause for concern, at precisely the time when the election of President Lula da Silva and President Gutiérrez is raising great hopes of democratisation and recovery for the continent. We hoped never again to have to discuss attempted coups d'Etat or situations in which the democratic institutions might be overturned. Moreover, we would point out that the same President Chavez who is now under threat and was in danger from a coup d'Etat in April 2002 had himself attempted a coup d'Etat. It is clear, therefore, that these types of methods have, in any case, not yet been completely eradicated from the continent.
In our opinion, the worst is now passed. We welcome this fact and we therefore support the resolution to this effect. We welcome the increasing attempts at dialogue which are taking shape and we are also convinced that the international role, the positive role being played by the Group of Friends and the Organisation of American States, is certainly a positive innovation in Latin America, where mediation in internal affairs is by no means the norm. We also feel that the crisis in this country, consisting principally of the strikes and boycotting in the oil sector, has led to destabilisation which is not entirely coincidental. I wonder what the European Union can do in this regard and I fully endorse what Mr Salafranca has just said.
Mr President, if I am not mistaken all of those who have drafted motions or spoken in this debate so far are from the Romance part of Europe. This shows the particular solidarity that they feel, but I actually also want to make it clear that this problem of Venezuela concerns all Europeans to at least some degree.
Venezuela is a country that plays a significant role, and not only in economic terms thanks to its raw materials, oil and many other natural resources. It is a country that has made a very considerable contribution to the political stability of the Andean region over a very long period of time. That is why I welcome the efforts that Europe is making to help this country to recover its internal stability by intervening here. I should particularly like to thank Mr Salafranca and others for being so ready to take on this task time and time again, and I believe that there are two points in this motion that are very significant.
Firstly, emphasis is placed on the role of the Friends of Venezuela, this group of countries that is making a particular effort to offer mediation here. Two countries in the European Union, namely Spain and Portugal, belong to this group and have a special responsibility here, which they are responding to magnificently. I should like to thank them for this and say that the European Union hopes that Spain and Portugal really can play a pivotal and positive role here, and I am convinced that they will do so.
Secondly, the motion stresses how important it is for the European Parliament itself to have a presence on the spot. I should like to underline this request and say that the European Parliament certainly does not want to interfere in politics the world over, but it does wish to offer good mediation services wherever a reasonably well-functioning democracy is in danger because it is under threat from populism on the one hand and fear and uncertainty on the other. The various different political forces need to be brought together around one table, because only by strengthening the rule of law, only by strengthening the institutions, but also only by strengthening pluralism in this troubled country will we once again be able to avoid a serious crisis there, and the lasting damage that this would do to that country and the region as a whole.
As I said, I would therefore appeal for the European Parliament's offer to act as a mediator to be accepted. I do not mean that we want to go around telling other nations what to do. We do not have the right to do that, but we do have the duty to make our good offices available and to act as mediators.
Mr President, the worst thing about this situation in Venezuela is that the two sides have stopped talking to each other. Their inability to enter into a dialogue is causing society, and even the State itself to fragment, leaving behind a vacuum that other undemocratic groups are only too eager to fill.
At this stage I should therefore like to draw your attention to the fact that an initiative has emerged from the Latin American Parliament and the European Parliament to form a joint group, to establish a dialogue with Members of Parliament on both sides in Venezuela and in this way also to support the efforts of the Group of Friends of Venezuela to bring the two sides together. I hope that it will eventually be possible for us to build this bridge.
Incidentally, I suspect that given the current crisis in Iraq, the longer this conflict lasts the more likely it is that the oil involved will lead the United States to call for action to be taken. The fact that well over 10% of America's oil comes from Venezuela is not without its consequences for them, or for the other countries of Latin America either, because rises in the price of oil are due, at least in part, to the situation in Venezuela. The man in the street in the countries of Latin America is the one who will pay.
Apart from getting the two sides talking, what else is to be done? I think that sooner or later we will have no alternative but to let the people decide. Here, though, I think it is important to keep the constitution as a basis, because despite all of its shortcomings the validity of this constitution has not been contested. Latin America's reputation for not respecting constitutions goes before it. This is all the more reason for us to ensure that where a constitution is actually recognised at international level, we do stick to it. If it is to be amended then it should be with the agreement of both sides to perhaps enable elections to be held at an early stage.
But as I see it the only way out seems to be for the people to decide, and no one else!
Mr President, on behalf of the Communist Party of Greece, I welcome the victory of the people of Venezuela against the local and foreign forces undermining their democracy and constitution. A year after the failed American-backed coup, which was tacitly tolerated by the European Union and openly supported by Spain, which then had the presidency, the enemies of progress, democracy and social justice have again tried to overthrow President Chavez and the constitutional order. However, all the striking businessmen managed to do was to cripple the country's economy before retreating in disarray.
The days of imperialists setting up dictators everywhere are over. The people of Venezuela, Colombia, Ecuador, Bolivia, Brazil, Argentina, Uruguay, of Latin America as a whole, are stepping up their fight for democracy and social change and we offer them our solidarity and undivided support.
the Commission remains deeply concerned about the current crisis in Venezuela and has emphasised the need for a democratic and peaceful solution through dialogue and with due respect for the constitution of Venezuela, human rights and democratic values.
The EU fully supports the OAS, together with the UNDP and the Carter Centre in the tripartite working group, in their efforts to facilitate a national dialogue between the government and the opposition.
The Commission has welcomed the creation of the Group of Friends of Venezuela (Brazil, Chile, Mexico, Portugal, Spain and the US) and hopes that it will contribute to the OAS efforts to find a solution to the current crisis.
The Commission considers that former US President Carter's proposal - suggesting, alternatively, a constitutional amendment that would lead to early elections or revocatory referendum on President Chávez's rule on 19 August - is a good basis for the negotiations between both parties.
The Commission has approved a project to assist the OAS in its efforts to implement possible agreements reached between the parties of the OAS mediated dialogue. In addition to facilitating the ongoing dialogue, it has three main components: support for free and fair elections; investigation of the events of April 2002; and disarming the civilian population. The three components are included in the agenda of the 'Negotiating Table'.
In addition, the Commission hopes that the freedom of expression of the media, used in a responsible way, could help overcome the current climate of verbal confrontation in Venezuela.
The debate is closed.
The vote will take place shortly, when we have concluded the debates.
The next item is the joint debate on the following motions for resolutions on human rights in Zimbabwe:
?5-0112/2003 by Mr Van Orden, Mr Corrie, Mr Deva, Mrs Foster, Mr Parish, Mr Tannock, Mrs Banotti, Mr Gahler, Mrs Korhola, Mr Lehne, Mrs Maij-Weggen, Mr Posselt and Mr Sacrédeus, on behalf of the PPE-DE Group, on Zimbabwe;
?5-0138/2003 by Mr Sylla, Mr Cossutta and Mr Miranda, on behalf of the GUE/NGL Group, on Zimbabwe;
?5-0142/2003 by Mrs Kinnock and Mr van den Berg, on behalf of the PSE Group, on the human rights situation in Zimbabwe;
?5-0145/2003 by Mrs Maes, Mr Rod, Mrs Lucas, Mr Lannoye, Mrs Schörling and Mrs Isler Béguin, on behalf of the Verts/ALE Group, on the human rights situation in Zimbabwe;
?5-0148/2003 by Mr van den Bos, on behalf of the ELDR Group, on the human rights situation in Zimbabwe;
?5-0151/2003 by Mr Belder, on behalf of the EDD Group, on the situation in Zimbabwe.
Mr President, I speak on behalf of my friend, Mr Van Orden, and the British Conservatives. I also speak on behalf of the oppressed people of Zimbabwe who are crying out for justice. Yet again we find ourselves having to discuss Zimbabwe. Why, one might ask, are we doing so now? The situation in Zimbabwe has gone from bad to worse, with enforced starvation and continuing human rights abuses and political oppression.
However, the most urgent issue at this moment relates to action to be taken by the EU itself. It is unbelievable that there was a need for a lengthy Council discussion on the renewal of sanctions, which must take effect by 18 February. Who would believe that their renewal would depend upon the Council's agreement to Mugabe visiting Paris! Mugabe is the prime instigator of the oppression and misery of the Zimbabwean people and the supposed main target of EU action. The problem with EU sanctions has been their lack of rigorous enforcement. Now the plan is to allow Mugabe and his entourage to travel to Paris. No wonder that the EU is not taken seriously. After all, we should not be trying to find ways of helping Mugabe to evade our own sanctions. Instead we should be trying to make sanctions more effective. If anything, they need to be widened in their scope! We should not be surprised if African leaders are half-hearted in their support for international measures when the EU is seen to lack resolve.
The EU's weakness is in marked contrast to the brave stand taken by the Zimbabwean cricketers, Henry Olonga and Andy Flower. Prior to taking the field for Zimbabwe's opening match of the World Cricket Cup, they said: 'we cannot in good conscience take to the field and ignore the fact that millions of our compatriots are (...) oppressed. (...) we are making a silent plea to those responsible to stop the abuse of human rights in Zimbabwe. In so doing, we pray that our small action may help restore sanity and dignity to our nation.' They have put their lives and their livelihoods at risk by their courage. They deserve all the support we can give to them and to the suffering people of Zimbabwe.
I call upon Members to support the resolution without amendment.
Mr President, ladies and gentlemen, I believe that this is an example of exactly what we must not do. What Mr Deva has just said is the opposite of what must be done in this type of case. I think, on the contrary, that we have made a serious mistake. Recognising human rights abuses in Zimbabwe is one thing, but assisting the opposition and doing all we can to establish a democracy is quite another. Lastly, the increase in sanctions proposed by Mr Deva is inappropriate in a country riddled with famine and pandemics, because these sanctions will not affect Mr Mugabe, but the people.
I still believe that our serious mistake was precisely cancelling the sitting of the equal ACP-European Union assembly. When Belgium grants a visa to nationals of a country, when the delegates concerned are present, when others then have the right to take part in a meeting and when we unilaterally and dictatorially refuse them access to this building, we deprive ourselves of the possibility for Africans and Europeans to adopt together a resolution that condemns what is happening in Zimbabwe. Instead of that, we have strengthened all those who support Mr Mugabe. We have provided him with superb publicity. What is not responsible is for you to say that France has no right to prohibit a man from taking part in a Franco-African summit in which he is involved, precisely because that would enable us to tell him what we think face to face.
If we want lasting peace in this region, if we do not want discrimination and violence against the poorest to become even more widespread in these countries, we need to involve the regional organisations, and in particular the African Union, in our action. In order to do that, we need to sit down with them and hold discussions with them. What you are doing here is forgetting the colonial past of a country in which there is certainly violence today against white farmers, but which is currently also paying the cost, it should be recognised, of that colonial past where, for many years, the vast majority of the black population did not have access to land, whereas today the country is the subject of agricultural reform. We cannot, therefore, solve the problems by trying to attack Mr Mugabe, but by sitting down together around a table, and I completely disagree with you and your method.
Mr President, there has been a little confusion. Mr Sylla was not one of the authors of the resolution. He is opposing the resolution. I do not know how that mistake was made.
We in the PSE Group are supporting the resolution and will be opposing the amendment from Mr Posselt, because it waters down the criticism of Mr Mugabe. Zimbabwe is no longer a democratic country. Parliamentary, presidential and all local elections recently have been characterised by intimidation, repression, voting fraud and state-sponsored political violence. We have a situation where over 7 million Zimbabweans - over half the population - are on the brink of starvation. If you want government-controlled food, you are required to have a ZANU-PF membership card. Unemployment is running at 70%, inflation is at over 100% and 50% of the land is no longer being farmed. We also have the usual African problem of AIDS.
Parliament has consistently called for a widening and rigorous enforcement of sanctions, as well as other measures, to make international action against the Mugabe regime more effective. This resolution condemns the lack of coherence in EU policy and calls on the Council and governments of the Member States not to seek exemptions from the EU's own sanction regime, which can be misread. Sanctions against the Mugabe regime should continue without interruption and without exemption.
The charges against the opposition, against Morgan Tsvangirai, are spurious and unsubstantiated. We want to extend the existing sanctions to make them stronger and more effective. We want the Council and Commission to provide more information on the freezing of the bank accounts of those subject to sanctions. We want wider sanctions against the Zimbabwean regime, including an international sports and culture boycott. That would not increase the suffering of the population of Zimbabwe.
We praise the courage of the Zimbabwean cricketers - Andy Flower and Henry Olonga - for wearing those black armbands to symbolise the lack of democracy and human rights in Zimbabwe. We support the belated stance of the England cricket team which has now refused to play in Zimbabwe. It is time for further action to be taken and for the sanctions to be strengthened and reinforced.
Mr President, let me say, for the sake of precision, that I am not one of the authors of the joint resolution, I am an author of one resolution. The resolution we submitted was intended to vigorously denounce the human rights situation in Zimbabwe and specifically to emphasise the risk to which an unfair trial, exposes Mr Tsvangirai, the man who, under normal circumstances, would have been president of his country if the elections had not been tampered with.
Nonetheless, I cannot use my remaining seconds to denounce the human rights situation even further, because our Parliament prefers to repeat everything again and to place the emphasis on tightening sanctions again, while all the Member States of the European Union, including Britain, keep on invoking Article 3, paragraph 3 of which states that exceptions should be made for international meetings that have to be accommodated. In the way it applies this article and paragraph 3, the European Union has once again decided that Mugabe should come to Paris for the summit next week to speak on the human rights situation that is on the agenda there.
How in God's name can we get out of this ambiguous situation? This matter is once again dividing us, even though together we want to condemn the sanctions. We cannot, however, have a situation where we in the European Parliament systematically want more sanctions than any of the Member States to which we belong, if the whole Council, which is again, incidentally, absent, does not intervene and does not opt for an unambiguous solution. My group resolutely argues in favour of maintaining the dialogue, and of promulgating sanctions that can be imposed, but not of invoking sanctions that rule out any dialogue. We have just heard how things are in Venezuela, where there is no dialogue. They are asking for a dialogue there; in this case a dialogue is actually necessary!
There are many paragraphs in our resolution that we would like to see approved. It follows, though, that you should not expect heroism from countries whose economies are so strongly intermeshed with that of Zimbabwe, which is bigger than that of our own European Member States, who do not even have the courage to get together to ask a UN representative to investigate the human rights situation in situ in Zimbabwe. We will therefore be voting against several of these paragraphs, and we will also not be able to approve the resolution in its entirety, but we will be continuing to fight the same fight in favour of human rights and against this pernicious regime.
Mr President, there will never be a European foreign policy as long as Member States continue to follow their own agenda. Not even a Convention will help bring one about. The European Union is not even capable of pursuing a consistent, vigorous, clear policy with regard to Zimbabwe. The scandalous human rights situation, political repression, the economic decline and starvation ultimately count for less than French interests in Africa. We must not forget that our severe sanctions are the only alternative to punishments that affect the population. The people of Zimbabwe are already suffering far too much.
Yet France is riding roughshod over the agreements by inviting Mugabe, and in doing so is putting the credibility of the European Union on the line. It now looks as if the Council is intending to relax the sanctions by introducing exception provisions. The opposite is, however, urgently needed. Rather than being interrupted, the sanctions against the regime must be extended and intensified, with absolutely no visas at all for Mr Mugabe and his henchmen, and with cricket teams who want to play in Zimbabwe being declared all out before they even start. Fortunately our Parliament is consistent, or at least most of the parties are, and we must keep it that way. If Europe is not consistent, how can we expect African countries to be?
It is most unfortunate that South Africa and Nigeria seem to be standing up for Mugabe and want the Commonwealth's sanctions to be lifted. Free, honest elections are needed soon. Show trials against opposition leaders must be stopped immediately, and the United Nations must appoint a special human rights rapporteur. Only unconditional actions against the regime can release the people from their suffering. The starving, terrorised victims of the former resistance hero must be able to count on our support. It is time Member States put their own commercial agendas aside and pulled out all the stops for human rights on a European level.
State terrorism combined with corruption and drought are converging to create a national catastrophe. The situation in Zimbabwe once again calls for an urgent debate. Some 7.2 million Zimbabweans, more than half the population, are living on the brink of starvation. The shocking aspect in all of this is the fact that the government is abusing the distribution of food as a weapon in its fight against its political opponents. Fear currently prevails in the country.
As the economic crisis worsens, government repression is plumbing new depths. Increasing numbers of cases of torture are being reported, including such things as the administration of electric shocks, poisoning and rape. Being a supporter of the MDC is in itself life-threatening. This is true of its leaders even more than of its sympathisers. Morgan Tsvangirai, Welshman Ncube and Renson Gasela were recently accused of high treason for spurious reasons.
Against this sinister background, it is absolutely shocking that France has now invited this dictator to the Franco-African Summit conference in Paris. The excuse that the summit starts on 19 February while the sanctions were originally in force until 18 February sounds lame. On the basis of paragraph 12, therefore, I vigorously condemn this unilateral element in French policy. It is not, at the moment, the only one.
Finally I would like to endorse the agreement that has at last been reached within the European Union on the extension of the sanctions by 12 months, but not without putting on record my protest against the French approach. I call on the Council and Commission to unanimously implement the renewed sanctions in full without tolerating any opt outs.
Mr President, I might inform you that purely coincidentally the German Parliament is also debating Zimbabwe at this very hour today and I believe that, from a political point of view, it is important for us not only to discuss this issue here in the European Parliament - or perhaps also, for historical reasons, in London - but also in other parliaments in Europe, so as to raise public awareness of the situation.
Regrettably, it is necessary to extend the sanctions imposed on the Mugabe regime. The use of democratic means has, unfortunately, not enabled the people there to rid themselves of a potentate who bears more responsibility than anyone else for the decline of the country in economic, social and political terms and also in respect of human rights. I have to take issue with what Mr Sylla said. The sanctions that we introduced do not actually affect the general public. The only people that are hit by them are those who in any case have the money to travel. But when, for example, the 'propaganda minister', Mr Moyo, went to South Africa on a shopping spree over Christmas, it caused a public outcry in that democratic society too that someone so close to the regime should be behaving in this way.
I very much regret the fact that the discussions about extending the sanctions degenerated into political horse-trading, because France would only agree to the extension if Mr Mugabe was allowed to come to Paris for the Franco-African summit. I do not like to criticise a government whose political views are so close to my own, but in this case I would urge the French Government to consider whether it is in the interests of Africans to engage in African politics in this way. Unfortunately, in previous decades for many European countries one single criterion has been decisive in determining whether they have got involved in African politics: whether it served their own economic interests. The result is clear to see in countries such as Côte d'Ivoire and Congo.
On the contrary, it is important for Europe to present a united front. I therefore welcome the fact that Portugal would rather postpone the EU-Africa summit than allow President Mugabe to travel here. Moreover, at the 59th session of the UN Commission on Human Rights, the Europeans must carry out early consultations so as to ensure that any draft resolution on Zimbabwe does not fail to go through, as happened last year, but that it is removed from the agenda beforehand.
Mr President, Commissioner, ladies and gentlemen, this is not the first time I have spoken about the enduring and unhappy saga of Zimbabwe and its dictator Robert Mugabe. Our position has not changed: we strongly condemn Mr Mugabe's regime, the extremely violent, ongoing and shameful breaches of human rights, the way in which he is destroying his own country and condemning his people to poverty. This is intolerable and our condemnation is unswerving. I would simply say, however, that we must now act intelligently. A policy of sanctions has been in place for a year now. It is too early to tell whether the outcome of this policy will be positive or negative, but whatever the outcome is, we all know what has been going on. We also know that these policies of sanctions always require a process to be in place. The question in my mind is this: given the difficulties that have arisen and that we ourselves have felt, with the suspension of the Joint ACP-European Union Assembly, which have also been felt in the Commonwealth, and which are also currently dividing Europe, would it not be better to act somewhat more intelligently?
I wish to propose an alternative plan, even though I have seen that a majority in this House has already been achieved! Why do we not adopt a three-month moratorium, at the end of which, if Robert Mugabe's regime has not adopted serious measures to respect human rights, we would then decree a truly unanimous system of sanctions? In the meantime, we could explore opportunities for EU-Africa dialogue, once again pulling the carpet out from under the feet of Mr Mugabe, rather than giving his propaganda sustenance ...
Furthermore, we should launch a massive movement of positive solidarity towards Morgan Tsvangirai, who is being unjustly and seriously persecuted in his country. We in this House have the ability to do this and to mobilise European public opinion. Mr Tsvangirai has, as you know, already been nominated twice for the Sakharov Prize, which Parliament awards each year. Launching a massive movement of support for Morgan Tsvangirai to receive the Sakharov Prize at the end of this year would be much more effective than any policy of sanctions.
The Commission closely follows the human rights situation in Zimbabwe. It is aware that the conditions remain volatile and is deeply concerned regarding the increased incidence of politically motivated violence observed recently.
In view of the gravity of the situation, the Commission proposed to the Council the extension of the measures against Zimbabwe under Article 96 of the Cotonou Agreement, which were adopted in February last year. These measures redirect funds to social sectors and to areas which benefit directly the population. This is for a renewable period of one year.
The Commission agrees with the Presidency's proposal for a new common position amending and extending sanctions, such as the visa ban and freeze of assets against Zimbabwe, for the same additional period of one year.
The Commission is informed that approximately EUR 770 000 have been frozen in accounts in Member States or their dependent territories in accordance with the Council's position.
Community assistance continues to contribute to projects which directly support the population in the field of democratisation, respect for human rights and the rule of law; the European Initiative for Democracy and Human Rights includes Zimbabwe as a focal country.
The Commission is particularly concerned about the food crisis in Zimbabwe and has been very actively involved in responding to the situation. Between April and December 2002, we committed about EUR 80 million in emergency aid and humanitarian aid.
The Commission believes that all avenues for dialogue should be explored to improve the situation in Zimbabwe. We will support any peer pressure that the international community, and the heads of state in Africa in particular, may put on the Zimbabwean Government in the area of respect for the essential elements of the Cotonou Agreement: human rights, democracy and the rule of law.
The debate is closed.
We shall now proceed to the vote.
The next item is the vote on the crisis in the steel sector
Mr President, I welcome the vote on the resolution and would like to emphasise two points.
First of all, I would like to respond to the proposals put forward by the Commissioner earlier on, by drawing his attention to the fact that Article 5 of the Treaty on the ECSC stipulates that the role of the Community is to shed light and facilitate the action of interested parties by assembling information, organising discussions and defining general objectives.
It seems to me that, with regard to Walloon regional power, the Commission should consider such action.
Secondly, I feel that, following the various reports that the Commission could present to us, it could be useful for Parliament to draw up an own-initiative report on the development of metalworking in the face of what will undoubtedly be at stake in the enlargement process.
. (FR) On behalf of us all, Mrs Laguiller expressed opposition in her speech to the business closures and redundancies planned by Arcelor. The only way to prevent finance groups from acting is to prohibit mass redundancies and guarantee workers' salaries by taking funds from profits.
The compromise text, which is limited to a few protectionist measures and additional regulations which employers will not observe in any case, does not propose any practical measures for the protection of workers.
It is therefore out of the question for us to sanction this text. The only reason we did not vote against it is because it proposes a few additional prerogatives for trade unions and we did not wish to oppose these. Redundancies, however, are not more justified simply because the trade unions have been consulted.
I declare the session of the European Parliament adjourned
We Swedish Social Democrats chose to vote against quite a number of the amendments in the report concerning monitoring of forests and environmental interactions in the Community (Forest Focus).
We are very hesitant about giving Community policy a larger role when it comes to forests. We believe that the basic conditions within the EU vary so much that it is questionable what added value such a Community policy would bring.
On the basis of that approach, we chose to vote against those items concerned with incorporating the prevention of forest fires into the regulation. The risk is that, in the interests of monitoring, this would divert a lot of resources from other areas. What is more, fire prevention measures are already a part of the EU Regulation on Rural Development.
In the final vote, we chose, in spite of our hesitations, to vote in favour of the report. We did so in view of the fact that Parliament had included important wordings concerning the principle of subsidiarity and the importance of the Member States' participating in the work on developing this regulation.
. Whatever some in this Parliament may say or wish, the European Union has absolutely no legal competence on the subject of abortion.
Each person has the right to their own views, and I do not deny that different ethical frameworks exist in different Member States. This is not the issue.
The issue is where and how the European Union has a legal right to act. In this respect, the report proposes an outrageous abuse of power and competence by the Union.
To legislate that EU monies could be used for the purposes of providing any type of abortion service would be an attack on the sovereignty of Member States' rights to legislate on the matter.
As an Irish Member of Parliament, I cannot support such a monstrous violation of the constitutional right of the people I represent to decide policy with regard to abortion. This is a right which is enshrined in the Maastricht Treaty and one which I will defend vigorously and unequivocally.
Equally, it is wrong to attempt to impose abortion on countries that do not want it, and it is an error to give the signal that this Parliament would only support countries that facilitate abortion, which is not correct.
Together with the Group of the European People's Party (Christian Democrats) and European Democrats, I had voted in favour of Amendment No 53, which was however rejected, with 181 votes in favour, 264 votes against and 11 abstentions.
The report would have gained a lot if Amendment No 53 had instead been approved. The concept of 'reproductive and sexual health and rights' would then have been clearly defined, in terms of the protection of the unborn child, by means of the following wording: 'In the context of this Regulation, abortion, which can never be promoted as a family planning method, cannot be considered as a service which guarantees sexual and reproductive health'.
Regrettably, there now instead remains uncertainty as to whether, on the directions of the EU and with the help of the EU's financial resources, aid organisations, invoking 'reproductive and sexual health care and services', also carry out abortions as a part of the aid they provide, in spite of this being illegal in certain Member States of the EU such as Ireland and Portugal. It also remains unclear as to whether this activity de facto takes place in developing countries, in spite of similar legal protection of the life of the foetus, that is to say in direct violation of the recipient country's legal view.
We Swedish Social Democrats chose to vote against the report on the prevention and reduction of risks associated with drug dependence, and this in view of the fact that Parliament voted through a number of amendments directly or indirectly entailing social acceptance of drug dependence. Right from the beginning, our attitude towards the recommendation has been that it focuses to an unduly high degree upon harm reduction. Our point of departure is that the most important measure for reducing the risks associated with drug dependence is that of preventing dependence itself. The fact that, in its vote, Parliament chose to support the wordings from the committee on the importance of preventive activity and the drugs-free rehabilitation of drug abusers is encouraging, but is insufficient to merit approval on our part.